 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot the least of which is the presumptive appropriateness of single-plant units."Thus, it cannot validly be maintained that "extent oforganization" is the controlling factor.To do so subverts, rather thaneffectuates, the policies of the Act.I would find the merit sought in the petition to be appropriate forpurposes of collective bargaining within the meaning of Section 9(c)of the Act, and would direct an election accordingly.CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Order.12Thus this case is controlledby KwiksetLocks, Inc.,116 NLRB 1648, and not by theWestinghousecase, citedby the majority.American Creosoting Corporation and Georgia Creosoting Com-pany and Georgia Creosoting CorporationandLocal UnionNumber 2591,United Brotherhood of Carpenters and Joinersof America,AFL-CIOGeorgia Creosoting CorporationandLocal Union 2591, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO.Cases Nos. 10-CA-4409 and 10-CA-4423. February 13, 1961DECISION AND ORDEROn November 1, 1960, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent Georgia Creosoting Corporation 1 had engaged in andwas engaging in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.TheTrial Examiner also found that the aforementioned Respondent didnot discriminate against Lamar L. Bennett in violation of Section 8(a) (3) of the Act as alleged in the complaint.Thereafter, excep-tions to the Intermediate Report were filed only by the aforementionedRespondent.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions thereto, and the entire record, and1The complaint in Case No.10-CA-4409 was originally issued against three Respond-ents : American Creosoting Corporation,Georgia Creosoting Company, and Georgia Creosot-ing Corporation.On June 10, 1960, priorto the hearing, American Creosoting Corpora-tion and Georgia Creosoting Company entered into a settlement agreementwithrespect tothe charges in the complaint.Therefore,the Trial Examiner's IntermediateReport andthis Decision and Order involve only Georgia Creosoting Corporation as Respondent.130 NLRB No. 4. AMERICAN CREOSOTING CORPORATION, ETC.151hereby adopts the findings, conclusions, and recommendations of theTrial Examiner?ORDERUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Georgia CreosotingCorporation, Brunswick, Georgia, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Threatening or warning employees that it will not operate theBrunswick plant if a union secures collective-bargaining rights in theplant.(b) Interrogating employees regarding union activities or engagingin surveillance of union activities in a manner constituting interfer-ence, restraint, or coercion in violation of Section 8(a) (1) of the Act.(c)Discouraging membership in and activities on behalf of LocalUnion 2591, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, or any other labor organization of its employees,by refusing to rehire or otherwise discriminating against employeesin regard to hire or tenure of employment or any term or conditionof employment.(d) In any other manner interfering with, restraining, or coercingits employees in the right to self-organization, to form labor organiza-tions, to join or assist Local Union 2591, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose ofmutual aid or protection as guaranteed in Section 7 of the Act, or torefrain from any and all such activities.2 Respondent's exceptions pertain only to certain portions of the Intermediate Reportdealing with Alva Lee Shepard.In the absence of exceptions to the Trial Examiner'sother findings and recommendations,we adopt thempro forma.With respect to Shepard,we agree with the Trial Examiner's conclusion that Respondent's failure to rehire Shepardwas for discriminatory reasons, and in violation of Section 8(a)(3)At the hearing,Respondent contended that It should not in any event be required to offer Shepard a posi-tion, as,in the course of new employment obtained by him,Shepard engaged in unlawfulconduct rendering him unfit for reemployment.No evidenceof aconviction wasofferedby Respondent.The Trial Examiner refused to permit evidence of the alleged misconducton grounds it would not affect his unfair labor practice findings, and would more properlybe litigable at the compliance stage.Under the circumstances of this case,we agreewith the Trial Examiner's disposition of this matter.Shepard's alleged misconduct doesnot relate to the unfair labor practices alleged. In the complaint and found herein, and, atthe compliance stage,the facts now urged by the Respondent may be presented as evi-dence in the event of disagreement on the amount of backpay due and the right of re-instatementWe expressly reserve the right to modify the baclepay and reinstatementprovisions of our Order if such action should be required by facts then proved, or byspecific circumstances not now apparent.SeeCoca-Cola Bottling Company of Louisville,Inc.,108 NLRB 490, 494,footnote 23, 219 F. 2d 441(C.A. 6), 350 U.S. 264(issue not.considered on review. 152DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Alva Lee Shepard and Ozie Lee Cooks immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rights and privi-leges previously enjoyed, and make them whole for any loss of paythey may have suffered by reason of the discrimination against them.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall records necessary to analyze the amount of backpay due.(c)Post at its plant in Brunswick, Georgia, copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by an authorized representative of Respondent, beposted by the Respondent thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by other material.(d)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps it has taken tocomply therewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminated againstLamar L. Bennett in violation of Section 8(a) (3).MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, Ave hereby notify our employees that :WE WILL NOT threaten or warn employees that the Brunswickplant will not be operated if a union secures collective-bargainingrights in the plant.WE WILL NOT question employees regarding their union activi-ties, or engage in surveillance of union activities of our employ- AMERICAN CREOSOTING CORPORATION, ETC.153ees, in a manner constituting interference,restraint,or coercionin violation of Section 8 (a) (1) of the Act.WE WILL NOT discourage membership in or activities on behalfof Local Union 2591, United Brotherhood of Carpenters andJoiners ofAmerica, AFL-CIO, or any other labor organization,by refusing to rehire or otherwise discriminating against em-ployees in regard to hire or tenure of employment or any term orcondition of employment.WE WILL NOT in any other manner interfere with our employeesin their right to self-organization,to form labor organizations, tojoin or assist Local Union 2591, United Brotherhood of Carpen-ters and Joiners of America,AFL-CIO, or any other labororganization,or to bargain collectively through representativesof their own choosing,or to refrain from any and all suchactivities.WE WILL offer to the following named employees immediateand full reinstatement to their former or substantially equivalentpositions and we will make them whole for any loss of pay theyhave suffered by reason of the discrimination against them.Alva Lee ShepardOzie Lee CooksAll our employees are free to become and remain or to refrain frombecoming or remaining members of the above-named or any otherlabor organization.GEORGIA CREOSOTING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a duly issued consolidated complaint and the answer of Respondent,GeorgiaCreosoting Corporation, a hearing was held in Brunswick, Georgia, on June 20 and21, 1960.The complaintallegesthat in November 1959, Respondent AmericanCreosoting Corporation, herein called American, and Georgia Creosoting Company,herein called Company, by a named agent,interrogated its employees concerningtheir union membership and activities; that Respondents American, Company, andGeorgia Creosoting Corporation, herein called Georgia Corporation, by namedagents, in March 1960, interrogated their employees concerning their union mem-bership and activities;that Respondents American andCompany,by a named agent,inNovember 1959, did threaten their employees that the new owner-purchaserwould close before it would operate with the Union in the plant; that RespondentsAmerican, Company, and Georgia Corporation, by named agents, in March 1960,did threaten their employees that the new owner-purchaser would close before itwould operate with the Union in the plant; that all Respondents, by named agents,inMarch 1960, threatened their employees that the new owner-purchaser would 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot rehire them if they were active on behalf of the Union;that Respondents Ameri-can and Company,by a named agent,in November 1959,promised the employeeseconomic and other benefits if they refrained from becoming or remaining membersof the Union or giving any support to it;that all Respondents,by a named agent,inMarch 1960,solicited an employee to engage in surveillance of a union meeting;the aforenamed acts as alleged with regard to the respective Respondents were al-leged to be violations of Section 8(a)(1) ofthe Act.Itwas further alleged thatsince on or about March 21,1960,Respondent Georgia Corporation failed and re-fused to reinstate or rehire three employees,Shepard,Cooks, and Bennett,becauseof their membership in and activities on behalf of the Union and because of theirconcerted activities,all in violation of Section 8(a)(1) and(3) of the Act. In itsanswer, Respondent Georgia Corporation in effect denied the commission of anyunfair labor practices as alleged.The General Counsel and Respondent Georgia Corporation were represented bycounsel and were afforded full opportunity to be heard,to examine and cross-examine witnesses,to argue orally upon the record,and to file briefs.No oralargument was made but both of the aforenamedparties filed briefs with the TrialExaminer.Based on the entire record in the case, and from observation of the witnesses, theTrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Board asserted jurisdiction over Respondent Company in 1960.1A settle-ment agreement in Case No. 10-CA-4409, involving the instant complaint allega-tions insofar as they had references to American Creosoting Corporation and GeorgiaCreosoting Company, was approved by the Regional Director for the Tenth Region ofthe Board on June 14, 1960. The business operations of the two aforenamed arereferred to hereinafter insofar as they are relevant to the instant proceeding.Georgia Creosoting Corporation, a subsidiary of Escambia Treating Company, ofPensacola, Florida, a Florida corporation, and of Lewis Wood Preserving Company,of Camellia, Georgia, a Georgia corporation, is engaged in the treating of poles bycreosoting at its plant in Brunswick, Georgia, which was acquired by purchase onMarch 22, 1960.2 From the date of the purchase to the date of the close of the hear-ing, June 21, 1960, Georgia Creosoting Corporation had net sales amounting to$210,798.51, of which sales 50 percent were made to purchasers in States other thanGeorgia.Since the corporation was continuing to operate through the time of thehearing, it is the Trial Examiner's opinion that a projection of the sales for a 12-monthperiod would substantially exceed the amount of sales that had been made in a3-month period.It is found that Respondent, Georgia Creosoting Corporation, is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDLocal Union 2591, United Brotherhood of Carpenters and Joiners of America,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The relationship between American Creosoting Corporation, Georgia CreosotingCompany, and Georgia Creosoting CorporationThe background and the general situation at the Brunswick plantThe creosoting plant in Brunswick, Georgia, commenced operations in 1914, asGeorgia Creosoting Company which became a subsidiary of American CreosotingCorporation.The latter in turn was acquired by Union Bag Paper Company. In1959, Georgia Creosoting Company, which had continued to operate the plant, wasnot operating profitably and terminated its operations about January 1, 1960.TheCase No 10-RC-4571 (not published in NLRB volumes).2The personnel, local management and rank-and-file employees, remained substantiallythe same under the purchaser as was the case under the predecessor-sellerThe physicalproperty and the general nature of the processing operation remain the same. This aspectis discussed in more detail hereinafter. AMERICAN CREOSOTING CORPORATION, ETC.155plant however did not cease its operations and the operations were carried on di-rectly by American.3Escambia Treating Company and Lewis Wood Preserving Company operate creo-soting plants in Pensacola, Florida, and Camilla, Georgia.Two individuals, Souleand Noonan, own more than 90 percent of the stock of Escambia and 100 percentof the stock of Lewis Wood. There is no financial, individual, or corporate rela-tionship between any of the foregoing companies and individuals and the UnionBag-American complex previously described.Soule, president of Escambia, had heard that Union Bag was interested in dis-posing of some of its pole plants .4After being in touch with Union Bag on January15, 1960, Soule thereafter was referred to Lucas, vice president of American.ByFebruary 15, a tentative agreement for the purchase of the Brunswick plant hadbeen reached by Soule and Lucas.On March 3, an agreement to purchase wassigned by Soule.The purchase price was $551,000, plus the value of inventories ofmaterials on hand in the plant on the date of closing.All real and personal prop-erty at the plant was purchased.Records, forms, and accounts receivable were notsold and no liabilities were assumed.Although Georgia Creosoting Company hadceased operations in December 1959, Escambia, the purchaser on March 3, wasgiven the right to use the Georgia Creosoting Company name if it chose to do so.The purchaser assumed no obligation regarding contracts or orders on handsAc-cording to Soule, American was to continue at the plant until March 22, 1960, thesale closing date.Soule testified that on February 3, 1960, while talking to Lucas about variousmatters, he had asked Lucas whether or not the Brunswick plant was organized.Lucas had stated that it was not.Union organizational activity among employees at the Brunswick plant com-menced about November 1959.A petition for ceitification was filed with the Boardon December 8, 1959.A hearing was held on December 22. The Board's Decisionand Direction of Election issued on February 29, 1960.By the terms of the afore-mentioned decision an election was to be held within 30 days of the date thereof.On March 3, the date when Lucas and Soule met to execute the purchase agree-ment, the latter learned for the first time that there was union activity at theBrunswick plant.Lucas said to Soule, "I think it's only fair to tell you that wehave just received a notice, that came as quite a surprise to us, that there was somequestion about an election that's supposed to be held within 30 days; and, underthese circumstances, if you want to drop the proceedings, well, it's all right, becausethis is something I didn't know and had not told you. In all fairness to you, I wantto tell you before we sign this agreement and take this money."Soule and Noonan then discussed this aspect and Soule testified that the "firstreaction" was that: "This is no headache of ours.This is American CreosotingCorporation's election and it's nothing to us whatsoever."However, on furtherthought, it was decided "We had better hire or talk to some lawyer and find outabout it."AfterMarch 3, Soule and Noonan went to New York and "madeinquiries . . . made arrangements to get Mr. Bacheller [counsel for GeorgiaCreosoting Corporation in the instant case]. ."On March 8, 1960, a meeting was held in the Brunswick plant at which werepresent Soule, president of Escambia, Lucas, vice president of American, Kuhlman,general superintendent of American, Brownley, manager and superintendent of theBrunswick plant, and Weathers, assistant superintendent of the Brunswick plant.°Soule testified that at the meeting Lucas told Brownley and the staff that the planthad been sold. Soule then announced that his company did not intend to close theplant and planned to continue operations.He said "for the time being" the super-visory staff would remain intact .7 Soule remarked that after the new company began'There is some indication in the record that Union Bag had acquired American prin-cipally because of valuable timber pulpwood holdings of American and that Union Bagwas not primarily interested in operating a creosoting plant* Pole plants are those in which telephone poles are treated for use by utility companiese The purchaser's principal customer at its other plants was the Western ElectricCompanyThe purchaser arranged with the latter to assume the contracts whichWestern had with American at the Brunswick plant. Other than this no irrang'mentwas made with respect to American's contracts9 Soule testified that six or eight of the supervisors were present.Bi-ownley testifiedthat he and Weathers were there but he was not sure about other supervisors7He testified thatalthough he did not know the local management"we presumed theywere able to handle the job." 156DECISIONSOF NATIONAL LABOR RELATIONS BOARDoperating any changes that were necessary would be made. It was apparentlyunderstood that American would terminate all its employees, including the Bruns-wick plant supervisors, shortly prior to the closing date of the sale.Brownley was the manager or superintendent of the Brunswick plant.He firstheld this position under Georgia Creosoting Company in 1948 and continued in thesame capacity under American and under the 1960 purchaser, Georgia CreosotingCorporation.8Brownley was and is the top official at the Brunswick plant .9Although not binding himself as to the future, Soule, as we have seen, informedBrownley on March 8, that he would retain him and his supervisory staff.Otherthan the general announcement of the foregoing nature, Soule gave no instructionsto Brownley on March 8. Brownley, in fact, did seek to speak with Soule in privateon March 8 in order to secure some information concerning the new company'spolicies and his own exact status. Soule told Brownley that he did not have timeto talk with him that day.10Later, on the same day, following the meeting withBrownley and the others Soule conferred in Brunswick with his newly retainedcounsel, Bacheller.Other than Soule's testimony that he told Bacheller "the situa-tion . . . I turned it over to him and I went about my business," the recordfurnishes no details on this aspect.Having seen the picture at the Brunswick plant up to and including March 8,we proceed to subsequent developments. Sometime between about March 12 and15,Soule directed Brownley to insert an advertisement in the local Brunswickpaper.iiBrownley followed these instructions and the advertisement ran for 3days.12McLeod was sent to the Brunswick plant from Escambia's Florida planton March 18.13He testified that he was office manager of Georgia CreosotingCorporation and was also an officer, secretary, of that corporation.He had workedin Escambia's Florida office -prior to coming to Brunswick.On March 18, McLeodwas the only person working at the Brunswick plant who was not on American'spayroll.Itwas on March 18 that American, through Brownley, issued noticesof termination to all its employees at the Brunswick plant.14The terminated8Escambia, the parent corporation, was the actual purchaser of the plant fromAmericanGeorgia Creosoting Corporation is a subsidiary of Escambia.The latter buyspoles and pays Georgia so much per cubic foot to do the processingGeorgia pays rentto another Escambia subsidiary, Brunswick Creosoting Corporation, which in turn is mak-ing payments for the plant to Union Bag. As far as appears, Brunswick, an Escambiasubsidiary, has no operating function.9The equipment and general nature of the operation of the plant has remained substan-tially the same under Georgia Creosoting Corporation as it was under the precedingcompanies.Soule stated that there was some difference in that he regarded American'soperations as that of a wood-preserving company while his company was a pole-treatingcompany.American would take orders to treat railroad ties, poles, or other products,and then would buy poles in order to fill the order. Georgia Creosoting Corporation keptpoles on hand and would supply them to its customers who were principally utility com-paniesBrownley testified, "We make the same product today that we made during allof 1959"Brownley has enjoyed more autonomy and has somewhat wider authorityunder Georgia Creosoting Corporation than under the prior companies10According to Brownley, Soule also said that a man from one of his other plants wouldbe in Brunswick the following day and Brownley could ask him as many questions as hewished.Neither Brownley nor anyone else testified that the aforementioned man everappeared or who he was or whether Brownley spoke to him.11While the record is not entirely clear that Soule personally issued the instructions,he was aware of them and was in accord therewith. In any event, the instructions cameeither from Soule or from someone acting for the management of the purchaser.12Brunswick.Will hire qualified laborers, switchmen, pole mill operators, crane operators,motormen, maintenance men, retort operators, firemen and watchmen.Apply in person toMr.McLeod who will take applications at Georgia Creosoting Co. plant, Pyles Marsh,between 1 and 5 p.m. on Friday, March 18."13 Soule testified that he sent McLeod to Brunswick.He stated that McLeod "wasfamiliar with our policies and office routines."14The notices readThis is to advise you that your employment with the American Creosoting Corpora-tion-Georgia Creosoting Company-is terminated, effective at the end of the work-day March 21, 1960On that date you will be paid all wages then owing. You arebeing terminated, along with all other employees, because your employer will perma-nently close the plant on that date and cease businessAMERICAN CREOSOTING CORPORATION. AMERICAN CREOSOTING CORPORATION, ETC.157American employees were also told on March 18, through Brownley and the othersupervisors, that they should file applications for employmentin the newcompany.Soule was in Brunswick from March 19 through 22, the closing date of thepurchase.During this period, about March 21, Soule went over the policies of thenew corporation with Brownley.He told the latter that he was starting fromscratch; that American had laid off all the employees and Brownley was to employthe most capable men he could find, whether they had or had not worked at the plant-Soule said that he did not tell Brownley to hire or todischarge people becauseof union activity.He did tell Brownley that "we felt that the company wouldprobably operate better asa nonunion operation.It had been our experience thatitwas better for the men and better for us. ..Soule said he gave Brownley nospecific instructions about whom to hire or fire.He was asked:Q. Then, you left it to his decision, what to do?A.When I put a man in charge of a plant, I hold them responsible forthe dollars and cents.Therefore, I have to give them the opportunity toexercisetheir best judgment.Brownley was to be and was the judge on all applicationsfor employment.15McLeodcould not hire or fire but he could bring to Brownley'sattentionany particularapplication that McLeod considered worthy of attention.Assistant SuperintendentWeathers testified that on March 19 or 20, Soule told him that if the plant per-sonnel wanted to bargain that he, Soule, would be willing but that he would ratherbargain with the men themselves instead of a third party.Applications for employment with Georgia Creosoting Corporation were receivedin the plant office at Brunswick on March 18 and 19, Friday and Saturday.McLeodreceived the applications and interviewed the applicants.On Monday, March 21,when the former American employees reported to the plantofficefor their finalpaychecks, Brownley announced that those who had a white slip attached to theirpaycheck would be rehired by the new company and that those who did not haveawhite slip were not rehired.Of approximately 50 American employees allwere rehired except 8 or 10.The balance of the complement of 50 of the newcompany was made up of persons from outside the former personnel.Amongthose not rehired were the three alleged discriminatees, Shepard, Cooks, andBennett.B. The allegedviolationsof Section 8(a) (1) of the ActJames Armstrong was called as a witness by the General Counsel and later by theRespondent.He had been employed by American and had been terminated withthe others on March 18.He had then been rehired by the new company and wasso employed at the time of the hearing.is I have carefully considered the demeanorof the witness on the stand, the content of the testimony, the circumstances underwhich original affidavits were procured, and other factors. James impressed meas less than an eager witness. It was my impression that he would have muchpreferred to be almost any place else but on the witness stand.His memory fordates was poor and his experience and background had not been in the general areaof the preciseness desirable in a legal proceeding.His testimony was consideredin the light of all these elements aswell as inconjunction with that of opposingwitnesses.James testified that in the latter part of November 1959, Assistant SuperintendentWeathers approached him on the job at the plant and said that James did not haveto discuss the matter with him but Weathers could not run the plant unless he knewwhat was going on.Weathers told James to let him know if he wanted anything andWeathers would try to get it for him.Weathers asked James who started theUnion at the plant. James did not know.The Trial Examiner credits the foregoing testimony of James.Whatever hisdeficiencies as a witness, James impressed me as truthful.It isfound that Weathers'interrogation of James as to who started the Union in the plant was violative ofSection 8(a)(1) of the Act.This of course brings us to the General Counsel's theory in his complaint thatGeorgia Creosoting Corporationis responsiblefor events antedating its purchase ofisAlthough the final word rested with Brownley he consulted Weathers, his assistantsuperintendent, Kuykendall, supervisor of retort and maintenance operations, and McVeigh,also a supervisor.19Hereinafter James Armstrong is referred to as "James" rather than as Armstrongsince his father, Jefferson Armstrong, was also a witness.The latter will be referred toas "Jefferson." 158DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Brunswick plant when that operation was owned and conducted by AmericanCreosoting Corporation and Georgia Creosoting Company.The latter two or-ganizations entered into a settlement agreement with the Regional Director for theTenth Region of the Board on June 10, 1960, which was prior to the instant hearing.The instant complaint names the three companies on the theory, as I understand it,that Georgia Creosoting Corporation, hereinafter called Corporation, took over theplant intact, with substantially the same employees, produced virtually the sameproduct, and was therefore a successor bound to remedy the unfair labor practicesof its predecessors.The Corporation, according to the General Counsel "is boundto remedy the unfair labor practices . . . under the `continuity of the employingindustry' doctrine."The Trial Examiner is convinced, in accordance with the facts heretofore setforth regarding the sale and purchase of the Brunswick plant, and the GeneralCounsel concedes, that the matter "was a bona fide business transaction."Fromthis point on, the Trial Examiner is unable to agree with the General Counsel'stheory.Admittedly, as the cases cited by the General Counsel illustrate, there areareas and circumstances whereby successors or the employing industry may besubjected to liability.17Analter egosituation is perhaps the clearest type of per-vading liability and, in general, successors and assigns are reached where they are`-instrumentalities through which defendants seek to evade an order or [wherethey]may come within the description of persons in active concert or participationwith them in the violation.." 18This is not the instant situation.As the Boardhas stated "no provision of the Act authorizes the Board to impose the responsibilityfor remedying unfair labor practices on persons who did not engage therein." 19 Ifind no basis for holding Georgia Creosoting Corporation liable for events in theBrunswick plant in November 1959, or prior to the time when supervisors at theBrunswick plant became agents of the Corporation, and shall recommend dismissalof the complaint allegations with respect to that period of time.'°James testified that on Thursday evening, March 17, 1960, Weathers, the assistantplant superintendent, came to his home and asked him to work that night in em-ployee Bailey's place.Weathers said he wanted Bailey to take inventory the nextday.James stated that on this occasion Weathers had a list of names, which Jamesreferred to as a company roster, with him.Weathers said, "I've got your daddy[Jefferson Armstrong, an employee] marked down with a question mark."Weathershanded James the list and told him to look it over.Weathers said he had a meetingwith the company lawyer at the Sands Motel. James testified that the list wasmarked off as to how the employees might vote on the Union; his father's name hadthe only question mark.Weather asked, How do you think he's going to vote')"James said he did not know.Weathers asked James, ". . . do you think I oughtto take the question mark away from his name before I go down and talk to thislawyer?"Weathers said, "James, I hope you boys will vote this union out becausethis new company will not operate under a union." In his testimony Weathersadmitted that he had gone to James' house and had spoken to him about relievingBailey.He said there was conversation about the Union but it had been initiatedby James who told him that he and his father had signed union cards and he wantedto know what was going to happen.Weathers was not sure whether or not he hada list of employees with him but he believed that he did not.Weathers did not ad-mit or deny that he had a meeting scheduled with a company attorney at the SandsMotelAs previously indicated by Trial Examiner believed that James was acredible witness and credits the foregoing testimony. It is found that by interro-gation and by the statement that the new company would not operate under a union,Section 8(a) (1) of the Act was violated.On Wednesday or Thursday, March 16 or 17, James heard Brownley sepakingto employee Shepard in the plant. Shepard asked Brownley who was going to havejurisdiction "over us being hired back; was he going to have anything to do with it."In the Trial Examiner's opinion the cases cited by the General Counsel are quite dis-tinguishable on their facts from the instant case18Regal Knitwear Company v N L R B,324 U S 9, 14.19 Symn8 Grocer Co and Idaho Wholesale Grocery Co.,109 NLRB 346, 34829Georgia Creosoting Company and American Creosoting Corporation of course would beresponsible for acts or statements of their agents in the period prior to the advent ofGeorgia Creosoting Corporation, as described above.The settlement agreement, however,has removed the Georgia Company and American, as Respondents, from our present con-sideration.As explained later in this report the November 1959 and subsequent events dohave relevance to the issues in the case now before us which relates to RespondentCorporation. AMERICAN CREOSOTING CORPORATION, ETC.159Brownley said he was oneof them that would have the say-so over who would behired back.Brownley said, the Company has only three major contracts and "if youboys vote this union in, all they'll do is shut this plant down and move these threecontracts up to the other two plants and take care of them from there." 21TheTrialExaminer creditsJames' foregoing testimonyand finds the last-mentionedstatementof Brownley to be violative of Section 8(a)( I) of the Act.James testified that on March 18, Foreman Kuykendall brought himhis termina-tion notice;"He just told me that this new company was taking over and we was allterminated, but we would be hired back."Kuykendall said, "This new companywill not operate under a union."The foregoing testimonyiscredited 22It isfound that the statement violated Section 8(a)(1) of the Act.During the week of the terminations (Friday, March 18) Kuykendall spoke toJames,his father Jefferson, and Bailey, another employee.The four persons werein the plantat the time. James testified that Kuykendall said, "I guess you all knowI've got my neck stuck out for you fellows. If you let me down I'm going to getmy neck cut off, and I'm going toshoot y'all."Kuykendall said to the men that hehad told the officials in the office how the men were going to vote in regard to theUnion.Jeffersontestified that Kuykendall said, "Now, you boys have got to helpme out.The Union's coming inor trying to come in. I've got my neck stuck out-awayout.Itold the Company that I thought you all would be for us. If theUnion comes in, I'll get my neck chopped off. Then I'll have to shoot you boys."Bailey did not testify.Kuykendall was questioned about his remarks by Respond-ent's counsel23While admitting that he made a remark to the effect that he wasstickinghis neck out for "you men" and that he would shoot them, Kuykendallplaced theremarks ina different context.He said that the men had told him thatthey were scared that they were going to lose their jobs because of the Union.Kuykendall had talked about themen toWeathers and the latter had asked if theywere good employees and told Kuykendall to reassure the men about not losingtheir jobs because of the Union.Kuykendall then did so.After careful considera-tion the Trial Examiner credits the testimony of the two Armstrongs regarding theincidentand the remarks.In regard to theforegoing,the testimony of Kuykendall and the Armstrongs isthat the reference to shooting the men was not intended and was not taken seriously.The Trial Examiner's opinion is that noneof the participants believed that, literally,n At this point Jameshad somethingelse to do and he leftShepard's testimony,below, is substantiallyto the same effect regarding the conversation.22Kuykendall denied generally that he had told any employees that the purchaser ofthe plantwould close it if the Union came inHe stated that he gave termination noticesto 2 of the 11 men in his sectionand the other notices he gave to James to distribute.He said that be told the men about the sale of the plant and that he did not know aboutthe future but that it took experienced men to run the plantHe told the men to checkthe local newspaper and on one of the notices of termination he wrote, "check with meCheck with the Brunswick NewsWe'll take applications on March 18 "Kuykendalltestified that he told the men that the taking of applications was "just a formality "On another occasion Kuykendall testified that he had told an employee, who was dis-puting a report made about him to Kuykendall by James Armstrong, that ". ..I don'tbelieve that James would tell a lie" In this connection, there are indications in therecord that James was perhaps closerto some of thesupervisorsthan wereother em-ployees, e g , he distributedninetermination notices for Kuykendall ; Weathers testifiedthat James had originally been opposed to the Union and according to Weathers he evi-dently learned for the first time when he came to James' home on the evening of March 17that James had signed a union card ; this perhaps may explain why Weathers had come toJames with a list of employees reflecting their union attitude; it may also explain whyJames happened to be the recipient of various items of intelligence from the supervisorsand why the Charging Party made a distinct effort to secure an affidavitfrom James.Finally, Kuykendall evidently regarded James as a reliable and truthfulpersonRespond-ent, it may be noted called James as its own witnessand securedtestimonythat was, ifanything, helpful to Respondent's position.x'The question put to Kuykendall was whether he recalled a conversation be had with"Armstrong and Reddick" in which he was supposed to have said something about shoot-ing them.Reddick was another Georgia Creosoting employee witness but he did nottestify to participation in the incident aforedescribed nor did anyone else so testify.While thequestionwas apparently phrased inadvertently there is some reason to expectthatKuykendall,who knew his men, would, if he recalled the incident accurately and wasdescribingit accurately, have set the record straight as to the persons involvedOn theother handitwasquite possibly a simple human error notin itself determinative. 160DECISIONSOF NATIONALLABOR RELATIONS BOARDKuykendall expected or would have had his neck cut off by the Company or that Kuy-kendall was going to take a gun and shoot anyone.However, it is my opinion, thatthe minimal reasonable construction is that a foreman was telling employees underhis supervision that he would be prejudiced or would suffer a detriment in his rela-tionship with his superiors if the men voted for the Union and that this would bethe fault of the employees in question and the foreman would be displeased atbeing placed in such a position by his subordinates.With due allowance for banteror the particular phraseology used, the relationship of a foreman to his subordinatesis such, particularly on union matters at a time such as was here involved, that therewas a detriment, express or implied, forecast and conveyed to the employees if theyplaced their foreman "on the spot" by voting for the Union.The displeasure ofthe foreman, however congenial he may be, is not likely to be ignored by employees.This was no mere expression of opinion by Kuykendall on union affairs and, in myview, it was not protected by Section 8(c) of the Act.The remarks constitutedinterference with the rights of employees in that they clearly indicated that the fore-man presumed to be aware or was aware of the employees' position regarding theUnion and had told his superiors as much and had assured his superiors that thesemen could be counted on to vote against the Union and that he expected the mento act in accordance with his predictions.This was a form of pressure to eitherfirmly bind the employees to one position regarding the Union and to foreclose thepossibility of change or it was calculated to change the union position of the em-ployees if it was otherwise than predicted by the foreman.As previously explained,the statement also constituted a threat of reprisal, expressly or impliedly, albeit notby means of firearms. The Trial Examiner finds the statement to be violative of Sec-tion 8 (a) (1) of the Act.James testified that after he received his termination on March 18 he returnedto the plant on Monday, March 21, and was interviewed by McLeod. In the courseof the interview, McLeod said, "Mr. Armstrong, you understand that if you're hiredback that this new company will not operate under a union." James replied, "Yes,sir, I've heard something to that effect."McLeod testified that he had interviewed a large number of applicants.He saidthat the only mention of a union occurred in the case of one or two applicantswhose names he did not recall.The union matter, according to McLeod, was raisedby the applicant and occurred "if an applicant when I was giving him a resume orhistory of our company, and the benefits and all that we give to our employees; ifthey asked me as to the union with the other plants, I told them, 'no,' that the otherplants were not unionized."It is apparent that McLeod admittedly made it a practice to furnish the applicantsa resume or history of the new company. The aspect of such history that would bemost pertinent to employees would be the history of working conditions, and any-thing reflective of employer-employee relations. It seems unlikely under the cir-cumstances that the fact that the new company did not have a union in any of itsplants would not be considered a part of relevant history to be mentioned to appli-cants for employment.McLeod admits mentioning this fact but testified that hedid so only when the question was asked by an applicant 24 The Trial Examineris persuaded and finds that not only did McLeod mention the matter of a union toJames but that he initiated the subject and made the statement attributed to him byJames 25While it is true that McLeod did not have authority to hire or discharge, he wasthe office manager and an officer of Georgia Creosoting Corporation.He was con-ducting the interviews as a representative of that corporation. In my opinion Mc-Leod was quite clearly identified with management and the latter is legally respon-sible for his statementsThis conclusion is not altered by the fact that, at the timeof the interview with McLeod, James and apparently some other employees, did not24 Commonly, employees, particularly when applying for a job, do not initiate the sub-ject of unions with employer or management representatives. If an employee does initiatea discussion with management about unions it is more likely to be with a supervisor whomhe has known for some period of time and not with a representative of management whomhe has never seen before or whom he does not knowFurther, James had no reason toraise such a subject with McLeod because he had previously been advised by varioussupervisors of the new company's position on the matterWhen McLeod told James thatthe new company would not operate under a union he said, "Yes, sir, I've heard somethingto that effect "2"Reddick, another employee, who was present when McLeod spoke to James, corrobo-rates the testimony of Armstrong regarding McLeod's remark that the new company wouldnot operate under a union. AMERICAN CREOSOTING CORPORATION, ETC.161know McLeod's exact status.They believedMcLeod was the new company'slawyer.In any event, at the time, they identified him with management and laterlearned his title.Andrew Reddick was a former employee of American who was terminated withthe others and who was rehired and was working for the new company at the timeof hearing.He credibly testified Shat in November 1959 Weathers spoke to him inthe plant.Another employee, Braswell, was also present.Weathers said, he hadheard that "a bunch of us fellows were getting a union"; he said that "the Companywas going to give us vacations, holidays, insurance benefits, and a raise in pay ifthe Union did not come in, but if the Union came in, the plant would be closed."On March 18, 1960, Kuykendall came to Reddick's home and spoke to him aboutworking in the place of another employee.On that occasion Reddick asked Kuy-kendall what the chances were of being rehiredKuykendall said the employeeswould be rehired "if everything went right " 26With the exception of Kuykendall's remarks to him in November 1959, Reddickhad no direct frame of reference through which Kuykendall's rather ambiguousremark of March 18 could be interpreted.Reddick may have reasonably under-stood on March 18 what the same foreman, Kuykendall, who had spoken to him inNovember, meant by "things going right." Statements made to other employees bysupervisors may also have reached employees, such as Reddick, who were not theimmediate recipients of the statements.However, I find it unnecessary to make afinding regarding the legality of Kuykendall's March 18 statement when originallymade to Reddick and I incline to the view that because of its ambiguity at the timewhen made it was not then illegal.However, the statement did remain in theemployee's mind, as might reasonably be expected and the more so because of itscryptic and ambiguous nature.Any ambiguity that may have existed on March 18was removed, in my opinion, on March 21 when Reddick heard McLeod tell JamesArmstrong that the new company would not operate under a union.Under all thecircumstances we have, by March 21, an objective standard, known to Reddick, bywhich he could construe Kuykendall's remark of March 18.We need not rely uponsome purely subjective interpretation by an employee as to what his foreman mayhave meant.The Trial Examiner concludes that Kuykendall's statement to Red-dick, "if everything went all right," was reasonably subject to the construction thatthe employees would be rehired and the new company would operate if there wasno union in the plant. Such a statement was violative of Section 8(a)(1) of theActJefferson Armstrong testified credibly that Kuykendall spoke to him in the boiler-room of the plant one day.Kuykendall said, "a company is fixing to buy us outand they did not know anything about the employees getting up a union until theyhad gotten into the transaction and the Company did not want a union.Kuykendallasked Jefferson to help "knock down" the Union.When Jefferson said the matterof a union was immaterial to him because the Union would not do him much goodanyhow, Kuykendall said, "Well, it won't do you any good. It'll only hurt you "Jefferson testified that this conversation took place about the middle of March 1960,a day or two before the conversation, previously described, in which Kuykendallspoke to the two Armstrongs and Bailey.The Trial Examiner therefore finds thatthe conversation took place about March 15, 1960.C. Other evidence with reference to the supervisors andtheir attitude toward union activityPlant Manager Brownley testified that he was aware of union activity among theemployees in the latter part of November or early December 1959.During thisperiod he asked employees, individually or in groups, how the Union was doing.Heinstructed his supervisors "to find out whatever they could about it [the Union]."Assistant Superintendent Weathers testified that he was aware in the period fromNovember 1959 to March 1960, that various employees were attempting to organizethe Union in the plant.He talked to many employees about the Union and theemployees talked to him on the subject. Sometimes employees initiated such con-26 In the courseof cross-examination, Reddick was askedQ.Now then, the conversation with Mr Kuykendall on March 18, in which youclaim that he said everybody would be rehired if everything went right, I believe-you said that there wasno discussionof the Union in connection with that-conversation?A Well, no; the Unionwasn't mentioned,but Icould figureit out for myself.597254-61-vol. 130-12 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDversation but at other times Weathers said that he instituted discussion of the sub-ject.Weathers admitted that actually he was "quite interested in the union activity"at the plant and he "definitely"preferred that a union did not come into the plant.On March 19 or 20, while talking with Soule at the plant, the latter told Weathersthat if the plant personnel wanted to bargain he would be willing but he would ratherbargainwith themen themselves instead of a third party.Soule, as previously mentioned, testified that while speaking to Brownley aroundMarch 21, "I told him that, generally speaking, we felt that the Company wouldprobably operate better as a nonunion operation. It had been our experience thatitwas better for the men and better for us; but Iwas nottoo worried about thegeneral outcome, because after they found out how we were going to operate, whythere wouldn't be anybody that would want to pay dues to the Union anyway." 27Shepard was hired as a fireman in the plant in September 1959.Kuykendall hadcome to him and offered him the job when Shepard was working elsewhere as amechanic.Shepard signed a union card in November 1959.He attended the firstunion meeting which was in December.The next union meeting was March 17,1960, which Shepard did not attend because he was on the night shift, 3 to 11 p.m.On March 10 or 11 Shepard was going through the plant boilerroom on his way tohis car.Kuykendall said to Shepard that he wanted to see him. Because it wasraining they sat in Shepard's car.Kuykendall said, "I didn't get a chance to tellyou here awhile back but the company's sold out.Now, let me tell you before youjump up and blow your stack.Now, it's sold out, but everybody's going to be firedbut we're going to be hired back provided that we kill the union." Shepard replied,"Ed, we done got this thing started and we are pretty well on our way with it. OnceI start anything like that, I'm going to stick it out. If I'm the only one that evervotes for a union, they'll get one vote."Kuykendall said, "Well, I'm just trying towarn you for your own'benefit. .In appraising Shepard as a witness the Trial Examiner's impression was that hehad an alert mind, that he was an aggressive and outspoken personality,and that histestimony on some matters was credible but that it raised serious doubts in my mindregarding other incidents.In testifying regarding the aforedescribed conversationwith Kuykendall, which the latter denied, I believed that Shepard was testifyingtruthfully and it is so found. It is also found that Kuykendall's warning that rehiringwas conditioned upon killing the Union was violative of Section 8(a) (1) of the Act.Shepard testified that on Wednesday, March 16, he spoke to Brownley in the plant.Shepard said that he had heard about the Company having sold out and about a newcompany taking over and he would like to know the truth. Brownley replied that theCompany had sold out and everyone would be fired and they would have to fill outapplication blanks for rehiring.Shepard asked what changes would be made.Brownley replied that there would be a hospitalization policy and a retirement plan.Shepard also asked who would be the judges of the application blanks, and Brownleysaid he would.When Shepard asked about the Union, Brownley replied that thenew company would not operate under a union and that they only had three con-tracts and the new owner would move the contracts to his other plants. James Arm-strong overheard part of this testimony, the portion about not operating under aunion and having only three contracts which would be moved to the other plants inthe advent of a union. The testimony of Shepard as set forth above is credited.Thestatement that the new company would not operate under a union and would moveits contracts to other plants was violative of Section 8(a)(1) of the Act.On March 17 or 18 Shepard testified that he spoke to Kuykendall in the plant.28Shepard said, "Ed, how's chances of being rehired?"Kuykendall replied, "Well, yourchances are slim." Shepard asked, "How do you get that" and was told, "You got aphone call from Mr. Parker in Mississippi and the Company knows it.Your chancesfor rehiring is gone " 29 Shepard testified that he had received a telephone call fromParker.When asked when he received the call, he said, "I believe it was in March."According to Shepard he had placed a call to Parker in Atlanta, Georgia, in themorning before he went to workHe placed this call from his sister's home. Parkerwas not available at the time and Shepard informed his secretary, in the event that"-TThe reference to how the new company was going to operate apparently was a refer-ence to the fact that the new company had hospitalization and other benefits thatAmerican did not have and that it paid $1 05 per hour as compared with American's rateof +1I do not believe that Some's statement should he construed as meaning thatwhen the employees learned how we were going to operate regarding the Union and unionadherents they would not want to pay dues to the Union^ This and the following is Shepard's testimonym Parker was the union representative AMERICAN CREOSOTING CORPORATION, ETC.163she contacted Parker, that Shepard went to work at 3 p.m. and Parker could call himat the plant after 5 p.m.Apparently Parker was located and he called Shepard at theplant about 4 p.m.Kuykendall had come to Shepard in the plant and had informedthe latter that he had a call from Parker.When Shepard answered,he told Parkerthat he could not talk to him"like I want to on the phone because we are beinglistened in from the office."Parker is alleged to have asked,"How are thingsgoing" and Shepard said,"it's pretty rough at the time being."Parker said he wouldsee Shepard in a day or so and Shepard said,"all right."When cross-examined on the foregoing incident Shepard said that he knew theCompany was listening in because"I could hear them when they picked up thephone...He also mentioned for the first time on cross-examination that Kuy-kendall told him he would not be rehired because Brownley was listening in on thetelephone call.Kuykendall denied that he knew that Shepard had received a telephone call froma man named Parker.He also said that he never listened in nor did he hear of any-one listening in on such a conversation.Brownley testified that he first learned ofShepard's receipt of a call from Parker when he heard Shepard so testify.He said heknew nothing of such a call,did not listen in on such a call, and had never listenedin on a call of any employee.He added that such an incident had never beenreported to him.While in some respects the Trial Examiner did not have complete confidence inKuykendall and Brownley as witnesses, I have grave doubts about Shepard's testi-mony regarding the telephone call. It is to be noted that while the whole incidentwas sharply controverted by Respondent's witnesses and the very fact of the tele-phone call was placed in issue, there was no corroborating evidence regarding thistelephone call.Lack of corroboration in itself is of course not determinative anddepending upon circumstances may not even be important.Here, however, in myview, establishing the fact of the telephone call would have corroborated Shepard,on a basic fact in his testimony and would have added considerable weight thereto.By the same token, if the fact of the telephone call was established by convincingcorroborative evidence,itwould be entirely plausible that since such a call wouldhave come through the company office the company might well have been aware,of the fact that a party named Parker was calling Shepard by long-distance tele-phone.30We do not have here a situation where the lack of availability or the lackof cooperativeness of corroborating witnesses on an important point is apparent orpossibleShepard testified that he placed the call to Parker at his sister's home.Presumably his sister or a member of her family could so testify or the telephone billof his sister would have reflected that aspect of the call.Parker, the union repre-sentative,who appeared at the instant hearing and who was the alleged recipientof Shepard's call and who allegedly called Shepard at the plant and spoke to Shepardon that occasion, could have presumably testified to the fact. But no such testimonywas offered.31The Trial Examiner also noted Shepard's relative vagueness about the time of thetelephone call 32This factor perhaps would be unnoticed in other employee wit-nesses whose minds did not appear particularly precise with respect to such matters.Shepard, however, in my opinion, was an alert and knowledgeable witness. I wasconvinced that he was fully aware of the significance of all parts of his testimony.He was very precise regarding dates with respect to other events to which he testi-fied, e.g., theMarch 10 or 11 conversation with Kuykendall; the Wednesday beforethe terminations (March 18) conversation with Brownley; the March 17 or 18conversation with Kuykendall when the latter allegedly referred to the telephonecall, aforedescribed. that Shepard had received from Parker.Not only did Shepardnot fix the date or the approximate date of the telephone call but he was even nottoo sure about the month-he believed it was in March. It is my view that such acallwould have been both unusual and significant and would have registeredrather definitely as to time with a person like Shepard.After careful consideration the Trial Examiner is unable to credit Shepard's testi-mony regarding the telephone call from Parker and Kuykendall's alleged statementsto Shepard regarding the call.The state of the evidence leaves too much doubt in90Parker had represented the Union at the representation hearing held on December 22and the name would probably be recognized by the Company.81 Since Shepard testified that Parker did not call him collect, the Company's telephonebillwould not have reflected this long-distance telephone call.The telephone company atthe point of origin of the call, Shepard's sister's home or the station in Mississippi fromwhich Parker called, would presumably have a record of a noncollect call.Shepard,supra, "Ibelieve it was inMarch." 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDmy mind to resolve the matter in the General Counsel's favor,particularly in viewof the fact that Brownley,in this matter,impressed me as credible 33On March 17,1960, a union meeting was held in the union hall. Shepard testi-fied that on that date John Bailey, a retort operator,with whom Shepard, a fireman,,was working,came to him about 5:30 p.m.and said he was ill and had to go home.Shepard stated that Bailey was shaking and trembling at the time.Assistant Superin-tendentWeathers called the plant about 5:45 p.m. and Shepard answered the tele-phone.Weathers said he was sending in James Armstrong to relieve Bailey because"we've got to use him[Bailey] for inventory in the morning.We've got to inventorythe yard and everything.We're selling out, you know."James Armstrong came in.at 6 p m. and Bailey walked out Shepard testified that when Bailey walked outShepard noticed that Kuykendall was still there at the plant.Shepard testified thathe considered it to be"a little unusual"for Kuykendall to be around the plant atthat time of night.Shepard asked Armstrong to watch the boiler for a-minute and Shepard hurried to the plant office.Kuykendall and Bailey went intothe office,the door of which remained slightly ajar. Shepard testified that he heardthe former say, "Now, John,you understand what you're supposed to do tonight.When you go to the union hall, all these men that appear up there at that meeting,get their names and turn them in to us in the morning when you come out there."-Bailey said something to the effect that he knew what he was supposed to do.Shepard then returned to his place of workOn cross-examination Shepard adhered to his testimonyUnder questioning, hestated that Kuykendall was rarely at the plant in the evening and then it wouldbe on occasions when equipment broke down and the employees called him to cometo the plant.Shepard stated that Kuykendall would not be in the plant in theevening one night in the weekAs is indicated by Shepard's testimony, Kuykendall'spresence in the plant when Bailey was relieved from his shift and Shepard's knowl-edge of a scheduled union meeting led to Shepard'ssuspicion of what might begoing on or, as he stated to Respondent's counsel on cross-examination,"I happened.to smell a rat, if you want to know."Kuykendall testified that although he did not remember the exact date he remem-bered the occasion when Bailey was relieved.He stated that Bailey was relieved sothat he could take inventory.Kuykendall then said it was around the end of Febru-ary or the first of March.He denied that he met Bailey in the office or that heinstructed him to attend the union meeting.Kuykendall did not deny that he wasat the plant of that evening nor did he state that his presence at such a time wascustomary or not unusual.He did not state that Bailey did in fact take inventory,on the following dayWeathers testified that he had gone to James Armstrong'shave Armstrong relieve Bailey so the latter could help take inventory.Weathersbelieved this occurred in January or February and then said,". . .itcould havebeen in March."James Armstrong,as we have seen,testified regarding the occa-sion when Weathers came to his home to have him go in and relieve Bailey so the.latter could take inventory.Armstrong did relieve Bailey that night and workedwith Shepard.Armstrong testified this occurred on Thursday,March 17.Weathersdid not testify that Bailey did in fact take inventory.Bailey was not called as a witness by either party although there was no indicationthat he was not still employed by Respondent at the time of hearing.Shepard testi-fied that Bailey did not take inventory the day following the evening when he wasrelieved for such asserted purpose.Brownley testified that the last day workedasAn interesting and somewhat puzzling item of testimony was that of James Armstrongwho originally was called as a witness by the General Counsel.James was called laterby Respondent as part of its case.Respondent sought to elicit testimony from Jamesregarding Shepard's drinking on the jobJames mentioned an occasion when Shepard'seyes looked red and he did not look normal.He was asked."QWhen was this Mr.Armstrong?A The date? I can't remember the date. It was the date that he calledMr. Parker on the company phone " There was no development of this latter aspect andit is noted that it was a call by Shepard to Parker on the company telephone at a time,date unspecified,when Armstrong thought Shepard looked as if he might have been drink-ingThis was not a'call from Parker to ShepardPerhaps there was a call fromShepard to Parker on the company telephone and Shepard suspected that the Companybecame aware of the factPerhaps such was the fact or perhaps Shepard's version atthe hearing was the correct one In any event,the Trial Examiner has resolved thematter as indicated above and as he viewed the evidence before him I have given carefulconsideration to this as well as other aspects of Shepard's testimony and the effect of one-matter on other matters to which he testified. AMERICAN CREOSOTING CORPORATION, ETC.165by American was Friday,March 18,and that the new company opened officiallyon March 23, Wednesday.Brownley testified that on March 19 and 20, Saturdayand Sunday,inventory was taken.He was asked,"How many employees did youuse to help you with that inventory"and answered,"three,"McVeigh,Logue, andWeathers.In its brief Respondent points to testimony of James Armstrong in which no refer-ence was made to Shepard's leaving his job on the evening of March 17 whenShepard allegedly went to the office and overheard Bailey and Kuykendall.TheTrial Examiner is of the opinion that this fact is not significant.Armstrong wasnot questioned at the hearing whether or not Shepard had absented himself 34Shepard had simply asked Armstrong to watch the boiler for a minute. This wasnot a noteworthy event.Such occurrences in the course of a work shift would notbe too rare since Shepard may have wished to go to the restroom or to go outsidefor a smoke or any number of things. Shepard was gone for only a brief period,of time.Armstrong did testify that about 10 p.m.while he was busy the telephone rangand Shepard answered it. Shepard,when Armstrong was free, then said,"Did youknow John Bailey went to a union meeting?"Armstrong said, "Well,he wasn'tsupposed to.He was supposed to go home so he could be off tomorrow to takeinventory."Shepard replied,"Well, he didn't.He went to that union meeting."Respondent asserts that the foregoing"news" of Bailey's attendance at the unionmeeting "excitingly relayed,obviously coming as a surprise, is totally inconsistentwith his [Shepard's] claim that he already knew it was to happen(at the instigationof a supervisor),a far more exciting piece of news he entirely neglected to relayto Armstrong."The Trial Examiner has given careful consideration to credibilityand to all other aspects of this case.I have appraised the witnesses and have con-sidered their testimony.I do not agree that the news was excitingly relayed. It wasrelayed to Armstrong when he was free from the particular task that preventedhim from answering the telephone in the first place or when Shepard returnedfrom answering the telephone.I find nothing to justify the adverb "excitingly."Itmay have been regarded as important information since it was confirmatory ofwhat Shepard had reason to believe would happen.IfShepard did not learnthat Bailey had in fact gone to the meeting he may have believed that his eaves-dropping had not been entirely accurate.The foregoing observation is also appli-cable to the contention that the news came as a surprise to Shepard.There isnothing to show that it came as a surprise to Shepard although Armstrong may havebeen surprised.As to why Shepard had not mentioned to Armstrong,eitherwhen he returnedfrom the vicinity of the office or later,the fact that he had overheard Kuykendallspeaking to Bailey about reporting on the union meeting, no absolute answer canbe given from the record.Respondent asserts that this factor impugns Shepard'stestimony.The TrialExaminer has considered Respondent's contention and he isnot prepared to agree with Respondent.It is my opinion that Shepard did not tellArmstrong of his trip to the office and of what he had learned about their mutualforeman,Kuykendall,because it was my definite impression that the two menwere not close or good friends and that Armstrong was by no means a confidantof Shepard on matters affecting the Union. Shepard,by absenting himself brieflyfrom his job and having Armstrong take over his duties,had gone on a ventureof his own and that venture involved eavesdropping on a foreman in the office.Theventure had disclosed a fairly "hot"matter of intelligence and it is doubted whetherthat night,at least, Shepard knew just what he should do with it or to what fellowworkers, if any, he should confide it.Weathers testified that Armstrong had orig-inally been opposed to the Union, and,judging by Weather'saction of consultingArmstrong about a list regarding the various employees'sentiments toward theUnion,on March 17,he apparently did not regard Armstrong as a union loyalist.Kuykendall had told Armstrong and his father and Bailey that he had stuck hisneck out for them by telling the Company how they stood or would vote on theUnion and he did not expect them to let him down.The affidavit that the ChargingParty originally secured from Armstrong was at a time after the March 18 termina-tions and before Armstrong was rehired.He subsequently sought to get back theaffidavit from the attorney for the General Counsel although it was not on anyasserted ground of the falsity of the affidavit.He had in fact agreed that thecontents were correct.As previously indicated,I believed that Armstrong was atruthful witness but he did not impress me as a witness partcularly eager to supportasArmstrong and Shepard had both testified as witnesses for the General Counsel.Respondent,later, as a part of its case, called Armstrong as a witness. 166DECISIONS OF NATIONALLABOR RELATIONS BOARDtheUnion'sor the General Counsel's position or to assist Shepard.35This im-pression in fact was one of the factors that led me to credit much of Armstrong'stestimony.Although Armstrong had signed a union card, there is no evidence thathe attended a union meeting or otherwise was active in the Union.He did not knowwhether or not there was a union meeting scheduled for March 17. In all theconversations that various supervisors had with himregardingtheUnion there isno testimony that Armstrong ever expressed disagreement with the antiunion senti-ments or indcated that he was for the Union.These facts are not said in criticismof Armstrong and I am not concerned with his motivation or views in themselves.These facts are mentioned to illustrate that Armstrong was either not prounion orwas at best lukewarm on the subject and I consider it not unlikely that a man ofShepard's type had a fairly good estimation of where Armstrong stood on the unionmatter.At best, from Shepard's standpoint, Armstrong was probably regardedas a somewhat uncertain quality and by no means a strong union protagonist towhom information on a matter of eavesdropping on a foreman could be entrusted,particularly when the circumstances might redound to the eavesdropper's detriment.Aside from the fact that the attitudes of Armstrong and Shepard regarding theUnion were importantly different, a factor probably known to each, there is no indi-cation of anything approaching a close personal relationship between the two.Armstrong was the retort operator. Shepard as the fireman had the duty of keep-ing the boiler in the state considered desirable by the operator.The operator washigher paid than the fireman.Armstrong had at one time reported to ForemanKuykendall that Shepard was sleeping while at work. Shepard was aware of thisfact because Kuykendall told him of the report and who hadmade it.While theoperator was not a supervisor he was in charge of the boiler operation.Kuykendall,when asked who had reported Shepard, said, "His-well, I don't know whether wecall them foremen or not-but the retort operator or treatment engineer . .James Armstrong." In short, there was nothing in the personal or official rela-tionship between Shepard and Armstrong that wouldrender it natural or normalfor Shepard to tell Armstrong that he had left his work, gone to the office, andlistened in on a confidential conversation by the foreman.Reporting the tele-phone call to the effect that Bailey had gone to the union meeting was on a differentplaneItwas simply something thatsomeonehad told Shepard.Armstrong knewthere had been a telephone call and he knew Shepard had answered. It was quitenatural for Shepard to tell Armstrong what the call was about.The informationand the circumstances did not involve Shepard as a participant in any act likelistening in on a foreman nor did it reveal anything that in itself was particularlysignificant.The significance to Armstrong was simply that employee Bailey hadgone to a union meeting whereas Armstrong had relieved him so he could take in-ventory.Shepard apparently was not prepared to share the full story with,Armstrong.36Employees Cooks and Bennett testified that they attended a union meeting afew days before the time when all the employees of the old company were termi-nated.Neither witness could remember the date but on the basis of prior creditedtestimony the date is found to be March 17. Both Cooks and Bennett testifiedthat in addition to themselves there was one other employee present at the meeting,Bailey.37The Trial Examiner found Cooks to be, on the whole, a credible witness.35 Such an attitude is commendable in a witness since only the truth is sought and itshould be given objectively and without bias for or against any party.36At one point in his testimony Armstrong referred to a remark by Shepard to theeffect that John Bailey had "some kind" of a sheet of paper and Shepard got it and madea copy.This segment of testimony was far from clear and it seems possible that Shepardmay have said he was going to make a copy of some paper Bailey hadArmstrong. intestifying on this matter said, "I forget now Just how he [Shepard] put itr can'tjust remember exactly how he put it." This particular testimony was objected to byRespondent as hearsay on hearsay and the Trial Examiner allowed the testimony, not toestablish the fact reported, but only as a statement allegedly made by ShepardThetestimony on this one aspect is so unclear that it has not been made the basis of a findingor used in making a findingI"As one of them put it, " . . there was two of usand a white fellow calledJohn Bailey, he came up there'The record does not show the proportion of whiteand Negro employees at the plant but all the employee witnesses and supervisors werewhite with the exception of Cooks and Bennett It therefore appears that at the March 17meeting there were three employees, one white and two Negroes.At the other unionmeeting, held in December. the record shows that there were 27 present of a total ofapproximately 50 employees AMERICAN CREOSOTING CORPORATION, ETC.167While, as explained below,Iwas not impressed by Bennett's credibility,I do findthe uncontroverted facts to be as stated above regarding the March 17 union meeting.It is the Trial Examiner's opinion and he finds that the evidence with respect toKuykendall's having procured Bailey to engage in surveillance of the union meetingon March 17 is supported by substantial evidence.Weathers, Kuykendall,Shepard,and James Armstrong all testify that Weathers,after Bailey had been at work forseveral hours, announced that Armstrong would replace Bailey.The reason givenwas so that Bailey would assist in taking inventory in the following day.Armstrongdid replace Bailey but the latter,according to Brownley's and Shepard's testimony,did not take inventory.Inventory was not taken on the day following Bailey's re-lief from his shift and when it was taken Bailey was not a participant.Respondentoffered no explanation in the record for these facts. It is also unclear why Re-spondent would have decided,as asserted,on the participants in the inventory atthe last minute.Since at least March 8, management was aware that the closingdate of the sale of the plant was March22.Aninventory just before closing wouldbe entirely normal and if Bailey was to be a participant it is difficult to understandwhy he would be taken off his shift at the last minute after he had worked for almost3 hours and both he and his replacement would be hastily relieved and sent towork respectively.The facts,including the attendance of Bailey at the union meet-ing, impressed me as corroborative of Shepard's testimony regarding the conversa-tion between Kuykendall and Bailey in the office 38 It is found that Respondent, bysoliciting employee Bailey to attend the union meeting for the purpose of reportingto Respondent the names of those in attendance,engaged in conduct violative ofSection 8 (a)( I) of the Act.D. Conclusions regarding hostility toward the union; Respondent's responsibilityEvidence previously described establishes, in the Trial Examiner'sopinion, astrong and articulate hostility on the part of management toward the advent of theUnion in the Brunswick plant.With the exception of a few statements in November1959, the antiunion campaign was concentrated in the period following the Board'sdirection of an election among the employees of the plant and shortly prior to theproposed date of the election.39Briefly recapitulated, there was Assistant Super-intendentWeathers' visit to James Armstrong at his home on March 17; on thisoccasionWeathers had a list of employees with markings showing whether theywere for or against the Union; he asked Jamse Armstrong about his father's unionsentiments since there was a question mark next to the father's name; Weathers toldJames Armstrong that the new company would not operate under a union; on March16 or 17 Plant Manager Brownley told Shepard that, if the Union was voted in, theCompany would close down and move its contracts to its other plants; March 18Foreman Kuykendall told James Armstrong that the new company would not op-erate under a union; sometime in the week of March 18 Kuykendall told employeesBailey, James Armstrong, and Jefferson Armstrong that Kuykendall had stuck hisneck out for them by telling his superiors that they would vote against the Union andKuykendall admonished the men not to let him down; March 18 Kuykendall toldemployee Reddick he would be rehired if things went right; Reddick heard officemanager McLeod, on March 21, tell James Armstrong that the new company wouldnot operate under a union, so, by that time at least, if not earlier, Reddick knewwhat the phrase, "if things went right," meant with respect to the employer; March10 or 11 Kuykendall told Shepard that the employees would be rehired by the newcompany if they killed the Union and Kuykendallsaidhe was warning Shepard forhis own good; March 17 Weathers arranged for employee Bailey to be released fromhis shift for the ostensible purpose of taking inventory on the following day; in-stead of preparing for or taking inventory Bailey was told by Kuykendall that he88Bailey, as we have seen, was one of the employees for whom Kuvkendall had "stuckhis neck out" by vouching to his superiors that Bailey and the Armstrongs would voteagainst the UnionIt is also to be borne in mind that Brownley testified that he had instructed his super-visors to find out what they could about the Union9e As mentioned, the Direction of Election was issued February 29, 1960, and directedan election within 30 days ; March 25, 1960, was the proposed date of the election, a factapparently known to the parties sometime prior to March 18: the election was not heldand on March 29, 1960. the Board issued an order amending its prior direction of anelection, pending disposition of the unfair labor practice charges, by directing an election"at such time as the Regional Director deems that an election may appropriately beconducted." 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould attend the union meeting that night and report the names of employees who-attended the meeting.40The same individual supervisors,from the plant manager to the foremen,of whoseantiunion animus we have seen ample evidence,were the persons who made the de-cision as to which employees would be rehired and which would not be rehired.41On March 21,the employees were notified whether or not they were rehired by thenew company,Respondent Georgia Creosoting Corporation.The hiring or rehiringfor the new company or the failure to hire or rehire was quite clearly the act of andthe responsibility of Respondent,Georgia Creosoting Corporation.The formeremployer had terminated all its employees on March 18 and ceased operations; itclearly had no interest in or participation in the new company's hiring.In the Trial Examiner's opinion it is not essential to determine whether the super-visors in the Brunswick plant were agents of the predecessor company, American,or of the purchaser,Respondent Georgia Creosoting Corporation,or of both, atvarious dates prior to March 21, 1960.The important thing is that the decision notto rehire certain persons,and specifically Shepard, Cooks,and Bennett,was madeby Brownley in consultation with the same supervisors who with Brownley wereparticipants in the antiunion campaign.Brownley and his staff were agents forRespondent in regard to hiring or not rehiring on March 21,and in evaluating thereason why Shepard, Cooks,and Bennett were not rehired,the antiunion attitude ofthe local management must be considered together with the other reasons advancedin support of the action taken by management.42Brownley and his staff were thesame men on March 21 as they had been during the entire period from November1959 to March 21, 1960.There was no disavowal of any prior antiunion state-ments and as a matter of fact practically all the statements in the period March 10 to18were statements in which the plant management was speaking of the newcompany's attitude toward a union,i e., the new company will not operate undera union.McLeod, a direct import of the new company onto the local plant scene,confirmed the foregoing policy statement.Although the Trial Examiner is of the opinion,as stated heretofore,that in eval-uating the failure to rehire certain persons on March 21, the prior manifestations"Whether the drop in attendance,from 27 at the first union meeting,on December 23,1959,to 2 and 1 informer on March 17,can be attributed wholly to the antiunion cam-paign of management and fear of management surveillance, it is not necessary to deter-minePerhaps the simple chronology of events was in itself a factor,aside from anyunfair labor practices,e g.,November 1959,union organizing commences;December 11,union files petition for certification with Board;December 22, Board conducts hearing onunion petition;January 1,American Creosoting Corporation,a subsidiary of Union BagCompany, takes over operation of the plant from Georgia Creosoting Company which is asubsidiary of American,also about January 1,work slackens at the Brunswick plant andemployees,or some of them,work fewer hours, about January 15, Escambia TreatingCompany learns that Union Bag may be interested in selling the Brunswick plant andnegotiations for sale and purchase of plant commence, February 29, Board issues orderdirecting election at Brunswick plant;March 8,sale of plant is announced to local plantmanagement and thereafter employees receive word of sale and the fact that everyone willbe terminated but will be rehired(some variations regarding the latter aspect) ; andMarch 18,all employees are terminated¢iThe decision was made by Plant Manager Brownley who had full and final authority.He talked to his supervisors about the applicants for hiring or rehiring,but he made theultimate determination42There is nothing in the record to indicate that Soule did anything that could, be con-strued as an alteration of the attitude of the Brunswick plant management toward theUnionAbout March 21, Soule told Brownley that the new company would,in his opinion,operate better as a nonunion operation.On March 19 or 20,Soule told Assistant Super-intendentWeathersthat he would be willing to bargain if the plant personnel wished todo so but he would rather bargain with the employees themselves and not a third party.The 'Trial Examiner has previously stated his conclusion that Respondent, GeorgiaCreosoting Corporation,isnot obligated to remedy unfair labor practices committed inNovember 1959 and prior to the time when the Brunswick plant supervisors became agentsof RespondentAs is explained hereinafter,the Trial Examiner is of the opinion that theprecise cutoff date is March 12 or 13,1960,and that Respondent is not required to remedyconduct prior to that date.Remedy, however,is to be distinguished from evidenceThepast threats,statements,and manifestations of hostility toward union activities by thelocal plant management is quite germane and can and should be considered in evaluatingthe terminations of employees by the same management on March 21,1960, in terms ofpossible motivation. AMERICAN CREOSOTING CORPORATION, ETC.169of antiunion animus on the part of the plant management can be and must betaken into consideration regardless of whether Brownley was an agent of Respond-ent prior to March 21, it is also his opinion that there was in fact a prior agencyrelationship.Brownley in the period from March 12 or 13 to 18 was in effect adual agent 43He had been advised on March 8 that the plant had been sold byAmerican to Respondent.The latter company had advised Brownley that therewould be no change in the plant management at least initially.Although Brownleyand his staff were still on American's payroll and were agents of American, Respond-ent instructed Brownley to insert an advertisement in the newspaper to secureemployees for the Respondent.Applications were to be made on March 18 whichwas prior to the closing date of the sale on March 22. Brownley received hisinstructions about the advertisement 5 or 6 days prior to the time when the adver-tisement was run.The advertisement ran for 3 days, apparently March 15, 16, 17,orMarch 16, 17, 18, since the advertisement stated that applications were to bemade at the plant on March 18.During this period of approximately March 12or 15 to 18, the latter being the predetermined date when American was to and didterminate all its employees, including Brownley and his staff, Brownley and his staffwere still agents for American.While this relationship existed legally, it was, interms of the realities, little more than a caretaker-type agency during which thedemise of American at the plant was presided over by the plant management.Respondent and the plant management during this same period had also enteredinto an agency relationship with respect to advertising for and recruiting employees.Brownley was vested with authority not only to solicit applicants for employmentbut he was the man who was to and did make the determinations as to who wouldbe hired or rehired.By vesting Brownley with the hiring program of securingsuitable employees for Respondent, the latter, in my opinion, gave Brownley asplant manager such incidental authority as might be implied therefromA grantof authority need not spell out every detail thereof and is not necessarily exclusiveof the normal details.The statements to employees by the plant management staffthatmanifested management opposition to the union and expounded the policy ofthe new company not to operate with a union, during the period March 12 or 15to 18 and thereafter, were within the agency created by Respondent with the plantmanagement. In view of the time when the statements were made and the ref-erences therein to the new company, it is doubtful that it was the fact or that theemployees believed that their supervisors were speaking on behalf of American.However, the supervisors were still on American's payroll and legally they wereAmerican's agents.But, in my view, for the reasons given, local management wasalso, in matters pertaining to employment and employment policies, including atti-tude toward the Union, acting within the scope of an agency relationship withRespondent, whether or not the acts and statements were expressly authorized.Brownley and the local management were not strangers comparable to a localbusinessman or community leader who engages in an antiunion campaign thatbenefits some company in the communityBrownley was the plant manager whohad been told that he was being retained by Respondent in the same capacity.Helaunched a hiring program at Respondent's direction.He was responsive to Re-spondent's direction, not only in fact, because he did act as directed, but also becauseBrownley knew that American was, in effect, as far as he was concerned, expiringor dead with respect to the local plant.Respondent, aside from the fact that itundertook to direct and exercise control over Brownley, had a very realistic controlover Brownley and his staff since their future employment by Respondent, fructify-ing within a few days, was dependent upon their acting in Respondent's interest onthe matter of suitable employees.Whether local management, in acting as it didduring this period, had correctly divined Respondent's policy regarding the Unionis not determinative on the question of agency since the acts were within the scopeof the agency relationship.Other evidence, previously referred to, indicates, how-ever, that Respondent, as Soule stated, preferred its plants to be nonunion ratherthan union and McLeod stated that Respondent would not operate with a union.E. The failure to rehire ShepardBrownley, who terminated Shepard, testified that there were two reasons for hisaction: Shepard's inefficiency as a fireman and his conduct.The plant manager43Dual agency is not a novel concept in the law and it is also to be found in the fieldof labor law, e.g., a foreman who is a union member may he an agent for both the em-ployer and the union and his discrimination against a nonunion employee may renderboth the employer and the union liable for the illegal discrimination. 170DECISIONS OF NATIONALLABOR RELATIONS BOARD,did not have firsthand knowledge of Shepard's deficiencies,aforementioned, but he-stated that he learned of these faults through Shepard's foreman, Kuykendall, and-James Armstrong, a treating operator.Brownley testified that "there was some-drinking in the plant" and he said this statement applied to Shepard.When askedby Respondent's counsel for some specificity of this point, Brownley said, "Well,there was a lot of big talk.He was not looking after his job, and some drinking."The allusion to drinking was later made somewhat clearer by Brownley'sstatement,"I wouldn't say he was drinking on the job but under the influence." Brownley'stestimony therefore was no more specific than the assertion that he had been toldby James Armstrong and Kuydendall that Shepardwas engagingin "a lot of bigtalk," was not performing his duties efficientlyin tendingthe boilers, and had beenunder theinfluenceon the job.44Since Brownley's information was based upon what Kuykendall and James Arm-strong told him about Shepard, the testimony of these two individuals will beconsidered.James stated that he never saw Shepard drink on the job but hetestified to one occasion when he believed that Shepard looked as if he had beendrinking.James said he based this conclusion on the fact that Shepard was talkingmore, that his eyes were "red or something like that," and that he did not act hisusual self.He stated that he hadseenother employees at the plant that lookedas if they had been drinking and he specifically namedBailey, oneof thetreatingoperators in Kuykendall's and Shepard's department,as comingwithin that category.Later in his testimony, 'although he had previously been able to name only oneoccasion when Shepard lookedas ifhe was under the influence, James said that hethought that Shepard looked as if he was under the influence, more than other em-ployees.James did not testify that he had ever advised Brownley that Shepard wasunder the influence.Foreman Kuykendall testified to one occasion in February whenShepard came to work under theinfluence.Kuykendall reported the foregoing toBrownley at the time but no disciplinary action was taken.Kuykendall did nottestify to other drinking incidents by Shepard either fromhis ownobservation orfrom what any other employee had reported nor did hementionany other reportof drinking to Brownley.It is also noted Brownley was asked:Q What was your policy about drinking. Suppose aman drankbut coulddo his work all right?A.We do not want them to work under the influence of whiskey.We sendthem home until they get straightened out.The aforementioned policydoesnot appear to be particularly drastic, but in anyevent thereisno instance or assertionin the record that Shepard was ever sent hometo "get straightened out."While the Trial Examiner believes that Shepard drank, theevidence is that Kuykendall, in February, reported to Brownleyone instance ofShepard being at work under the influence. James Armstrong did not testify thathe reported to Brownley the one instance when he believed Shepard was under theinfluence but, assuming that he did, this like the other incident was not deemedserious enough to warrant sending Shepard home or to require disciplinaryaction.Another item referred to by some of Respondent'switnesseswas Shepard's sleep-ing.Although not specificallymentionedby Brownley in his testimony, the latterdid state that Shepard was inefficientas a firemanwith respect to hisduties on theboilers.If we assume that Brownley was aware of Shepard's sleepingthen his aware-ness was admittedly not basedon personalobservation.Although James Armstrongtestified that Shepard slept on the job he admitted that he hadseenother employeessleeping at the plant but believed that Shepardsleptmore.The only mention thatJames Armstrong said he had made to anotherpersonabout Shepard's sleeping was44The only evidence in the record that would explain Brownley's reference to a "lot ofbig talk" by Shepard Is Jefferson Armstrong's testimony when he was called asa witnessby Respondent.He stated that Shepard "always was talking to him [Kuykendall] aboutthings ; more so, the union coming in and what he was going to do when it did come in."Also, there is Shepard's credited testimony that he spoke openly in the plant that he wasprounion and he told Kuykendall, after the latter warned him that rehiring for the newcompany was dependent on the Union being killed, that be would still support the Unionand that he would vote for it even if his was the only vote. This probably came underthe heading of "big talk" by an employee in the face of his supervisors' strong activitiesagainst the Union.As appears above, Brownley mentioned Shepard's "big talk" as thefirst item when asked to be specific about Shepard's misconduct.Weathers also testifiedthat Shepard "talked very much." There was no rule about talking in the plant and it isdifficult to conclude that anyone would be concerned about employees talking in a creosot-ing plant unless it was concern about the subject matter. AMERICAN CREOSOTING CORPORATION, ETC.171to Bailey, who was another employee and not a supervisor.Armstrong said that"maybe" he had mentioned such information to Kuykendall but he "wouldn'tswear" that he did. James Armstrong did not testify that he had reported this matterto Brownley.Reddick, who was also a fireman in Kuykendall's department, testi-fied,when called by Respondent, that Shepard had worked with him 2 nights andthat Shepard "snoozed" "a couple of times maybe."Reddick said that work wasslack at the plant, a fact admitted by Brownley, and he believed that everybody,including himself, snoozed occasionally.Reddick stated that Kuykendall alsosnoozed.Although Reddick worked with Shepard only 2 nights and said thatShepard had snoozed "a couple of times, maybe," he opined that snoozing was morecommon with Shepard than with others. Jefferson Armstrong, who worked on theshift following Shepard's, testified that he had seen Shepard sitting in a chair with hishands on the table and the witness believed he was asleep on that occasion. Jeffersonstated that Shepard did a lot of "cussing" although he admitted that others, includinghimself, also used profanity on occasion.When asked whether he had reported toany supervisor about Shepard using profanity, he said, "No, I didn't report that."Later, the witness was asked whether he had heard Shepard use profanity with Fore-man Kuykendall and he said, "Yes."When asked what Shepard said to Kuykendall,Jefferson replied, "I don't know what all.He was talking to him about things;more so the Union coming in and what he was going to do when it did. . . Idon't recall the words he was saying or nothing."He said he had spoken to Kuyken-dall several times about Shepard; he stated he had complained to Kuykendall aboutShepard's profanity.When asked for details about his complaints to the foremanabout Shepard, Jefferson said, "I just told him-when I did complain to Mr. Kuy-kendall, I told him he should have let him go, because he had a million opportuni-ties; and, if he had of, well, there wouldn't have been so much stir-up about this." 45Jefferson said that the foregoing occurred "between the period of the time of closingdown until we rehired back in," about "the 18th or 19th of March."The conversation, described above, between Jefferson and Kuykendall, occurringon March 18 or 19, raises some questions.The word "stir-up" I take to mean somesort of reaction, agitation, or unusual condition of affairs. Jefferson was not pre-dicting a "stir-up," he was speaking of something in being, ". . . there wouldn't havebeen so much stir-up about this."This "stir-up," in Jefferson's mind, would havebeen prevented or alleviated if Shepard had been discharged in the past.The witnessdid not explain his words, "so much stir-up about this."The Trial Examiner doesnot believe that the "stir-up" referred to had reference to the plant closing and theterminations because there is no reason to conclude that Shepard's discharge in thepast would have had any effect on either of these events. The "stir-up" could not bea reference to any existing employee or union reaction to the new company's failureto hire some of the old employees because that action did not occur until March 21.No company supervisor had told Shepard that he would not be rehired prior toMarch 21 so the "stir-up" could not refer to any reaction to such intelligence.Theonly condition in the plant, as far as the record shows, that might merit the term"stir-up" (that conceivably could have been averted by discharging Shepard in thepast), at the time and under the circumstances when the phrase was used, was theimpending Board election and the Company's campaign against the Union in theperiod immediately prior to March 18 and 19. The Board's order directing an elec-tion within 30 days was issued February 29, 1960.The record contains the creditedtestimony of Cooks that prior to the shutdown on March 18 Weathers was postingan election notice in the plant and remarked that there would be a little voting, andthat the Union was trying to come in but that he did not want a union in the plant.Weathers admitted that he was posting a notice when Cooks was present.Weathersdid not say what kind of a notice it was although he said that he told the employeespresent not to worry about their jobs.The foregoing indicates that an election wasimminent or potentially imminent at the time.Also, information in the Board's for-mal file in the representation case tends to indicate that the scheduled or proposeddate of the election was March 25. In this context, including the antiunion state-ments of supervisors to employees in the period March 10 to 18 and Weathers'action on March 17 in going to James Armstrong's home with a list of employees,with the employees' probable voting sentiments marked thereon, and questioningJames about his father's (Jefferson) attitude toward the Union, the "stir-up," re-ferred to by Jefferson Armstrong in his testimony may be explainable. It is areasonable inference that the Company's campaign against the Union and the effectAt anotherpoint in histestimony Jefferson also mentioned that he had toldKuykendall, while Shepard was still employed, that "there wouldn't beso much stir-up if,he'd just lethim [Shepard]go sometime ago." 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDon, and the reaction of, the employees may have been the "stir-up" that Jefferson hadin mind. Jefferson may well have believed, as he testified, that "there wouldn't havebeen so much stir-up" if Kuykendall had discharged Shepard, a strong union advo-cate, in the past.Such action could have had a dampening effiect on union activityand interest.Jefferson was well aware and he testified that he had heard Shepardtalking to Kuykendall about the Union in the past, telling Kuykendall of what wouldbe done when the Union came in. Jefferson, as we have seen, was also well awareof the Company's position on the matter of a union. Jefferson's own sentimentstoward the Union are not in conflict with the foregoing implications of his statementsto Kuykendall. Jefferson had been asked by Kuykendall on about March 15, 1960,to help "knock down" the Union Jefferson, on that occasion informed Kuykendallthat the advent of a union in the plant was of no interest to him since a union wouldnot do him much good in any event.Weathers testified that the two Armstrongswere originally opposed to the Union and as late as March 17 the Company did notconsider Jefferson to be a union advocate.There was a question mark next to hisname on Weathers' list aforementioned. Jefferson had signed a union card but hewas one of the employees for whom Kuykendall had vouched as being a voter againstthe Union. Since Respondent called Jefferson as its witness and elicited testimonyconcerning his statements to Kuykendall about Shepard, it has appeared appropriateto analyze these statements not only as an employee's estimate of and recommenda-tion regarding Shepard but as an estimate and recommendation of how the union"stir-up" in the plant could have been obviated, i.e., by the earlier discharge ofShepard.This is some indication of Shepard's role in the union activity in the plant.Jefferson Armstrong and Weathers testified that as a fireman Shepard ran highwater in the boilers. Jefferson said Shepard did this "all the time." Both witnessesexplained when water gets "too high" or if you have an "excess amount of water" itruns wet steam on the materials being processed in the retort and causes a wetcharge.A wet charge in turn necessitates a 7- or 8-hour re-treating of the materials.While it is apparent that the water should not be allowed to run too high so that anexcess amount would necessitate a re-treating, neither Weathers nor Armstrong testi-fied that Shepard was responsible for materials having to be re-treated. Since re-treating was a 7- or 8-hour operation, and by that very fact a serious loss, it is myopinion that such events would be noteworthy and would have been mentioned bythese two witnesses called by Respondent.Moreover, if Shepard ran high watercustomarily or all the time, as the testimony sought to show, and if high water is tobe deemed the same as excess water or excessively high water that necessitated are-treating of the materials, it would seem to indicate that for substantially the entireperiod of his employment Shepard was causing a more or less continuous or regularre-treating of each batch of materialIn my opinion such a situation would havebeen so intolerable from the employer's standpoint that Shepard would have beenterminated long since.The employer could not have operated under such con-ditions.The failure of Respondent's witnesses to mention the very obvious fact and,to my mind, a very cogent fact, if it were so, that Shepard had been responsible forcausing the operator to re-treat one or more batches of material, persuades me thatif Shepard ran high water it did not apparently reach the point where a re-treatingwas necessitated.According toWeathers there were two marks on the watercolumn and the water was to average between these marksThis reference to aver-age would indicate that sometimes the water might be higher than the middle andsometimes lower. It is the Trial Examiner's opinion that the evidence shows thatShepard did at times run high water but there is no evidence that the water on suchoccasions ran so high or averaged so high that it resulted in a single re-treating.Noris there any evidence that Respondent was turning out inferior products or that it hadreceived complaints from customers regarding the quality of its products whileShepard was employed 46The Trial Examiner has observed that the testimony about Shepard running highwater came from Weathers who was not Shepard's immediate supervisor. and fromJefferson Armstrong, who worked on the opposite shift from Shepard. If the highwater runs of Shepard were as frequent and as serious as depicted, it would seem thatIn short, if there were no instances where Shepard's work as a fireman resulted inre-treating of products, it would mean that either Shepard had not run excessively highwater or that the Company was turning out inferior products that had received a wetcharge and should have been, but were not, re-treatedThere is no evidence of the lattersituation.While some other employee may have intervened on occasion to avert a wet charge itdoes not impress me as reasonable to conclude that this would explain a total absence ofwet charges during the entire period of Shepard's employment. AMERICAN CREOSOTING CORPORATION, ETC.17 3Brownley would have mentioned this specifically, as one of the reasons why he termi-nated Shepard.Although Kuykendall testified to various acts of misconduct on thepart of Shepard he made no reference to Shepard running high water in the boilers,let alone that Shepard ever caused a wet charge 47 The foregoing observations arenot diapositive of this matter but on all the evidence pertaining to high water on thepart of Shepard it is my opinion and I find that Shepard did at times run high waterbut he did not allow it to reach the point of excess water in the sense that it requireda re-treating of materials.The undesirability of high water was due to the danger ofa wet charge resulting therefrom and this in turn would require a re-treating. I findthat Shepard did not run high water all the time or most of the time as Weathers andJefferson Armstrong stated and implied. I do find that he did run high water on oc-casion but did not do so frequently enough or under such circumstances that hisforeman reported it to Brownley or that it resulted in any disciplinary action by anysupervisor.Foreman Kuykendall testified that in January James Armstrong told him that onenight he had to wake Shepard several times. In February, Kuykendall testified,there was one occasion when Shepard came to work under the influence of liquorand did some sleeping on the job.Kuykendall stated that he reported both incidentsto Brownley but no action was taken except that Kuykendall told Shepard that hewould have to do better and that "we" cannot put up with this.Regarding the&mking incident, Kuykendall said he told Shepard that if it happened again "wewould probably have to let him go." There is no testimony by Kuykendall that theforegoing offenses were thereafter repeated.Kuykendall and Weathers both testified to an incident which Weathers said oc-curred in February. Shepard was doing some repair work with a welder on top ofan incinerator under Weathers' direction.Weathers said that during the course ofthe work a problem arose regarding a phase of the work and Shepard wanted toask Weathers how it should be done.Weathers was not available at the time, havingreturned to the office, and as the janitor was walking by, half way between the in-cinerator and the office, Shepard shouted to him48According to Weathers, Shepardsaid to the janitor, "When you go down to the office tell Jack Weathers to get hisGoddam ass up here, we need him." Kuykendall, who was just outside the office atthe time, testified that Shepard's words were, "If he wants this Goddam job done he'dbetter get his damn ass down here." In the light of the circumstances it is clearthat Shepard was talking to the janitor, a fellow manual worker.By customarystandards the language was vulgar and profane. It was not the language of the draw-ing room. But in a pole treating plant occupying a large area, in relative isolation, onthe outskirts or in the environs of town, I find it difficult to conclude that the languageused was unique, among the employees. Indeed, aside from the testimony of wit-nesses, including Kuykendall and Weathers, that they had heard profanity at theplant, it would be unusual (whether deplorable or not) if such were not'the fact.49It is also my opinion that customarily, in giving this earthy message to the janitor,Shepard or any other employee, including the immediate recipient, the janitor, wouldexpect and would know that when the janitor went into the office to relay the messageto Assistant SuperintendentWeathers, the message would be simply, that Shepardwants you to come out to the incinerator right away, and would not be a literaltranscription of the original. In any event, as aforementioned, Shepard was speakingto the janitor and not to Weathers.soKuykendall testified that when he heard Shepard's remark, aforedescribed, he spoketoWeathers and said he believed that they should talk to Shepard.Weathers toldKuykendall to handle it and Kuykendall told Shepard "we" could not stand for thatand "It means nothing to me but if it had been one of the ladies in the office walkingout, instead of -me, they would have heard it." In their testimony Kuykendall andWeathers also said that the assistant to the vice president of American CreosotingCorporation was in the plant on that day and they thought he might have heard47Kuykendali's testimony about Shepard is considered in detail hereinafter48The distance from the incinerator, on which Shepard was working, to the office was500 yards48Kuykendall testified that "you might hear it [profanity] every day" at the plantcoEven the language itself, without approving it, was not exceptional in the particularcircumstances.Itwas probably as common for some men to say, "get your GDover here, Joe," as to say, "come on over here. Joe" or to refer to some-thing as a "GDsomething" as to leave out that phraseNor does thelanguagenecessarilyconnoteany animosity or disrespect.The same man might refer tohis favorite baseball player in similar fashion, e g , "I hope thatJones gets an-other home run today in thatseries." 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDShepard 51No disciplinary action was taken against Shepard in February when theincident occurred and he continued to work until the plant closed on March 18. Thi&incinerator incident was not referred to by Brownley in his testimony and in anyevent the Trial Examiner is not persuaded that management considered it to be acause for termination or that it was a factor therein.About March 1, according to Kuykendall, Shepard and a helper were doing somemaintenance work for him.When Kuykendall checked the work and then spoketo Shepard about the incompleteness of the job, Shepard told Kuykendall to do ithimself if he could do it any better.Kuykendall was asked by Respondent's counsel:Q. Did you report this to anyone?A. No, sir.Other than to direct Shepard to finish the job Kuykendall took no disciplinary action.Kuykendall had given testimony consuming 24 pages of the record on directexamination and cross-examination and both direct and cross-examination had thenconcluded.He had testified extensively, concerning Shepard and what he, Kuyken-dall, did in regard to Shepard, including reports and discussions with Brownley andWeathers.Kuykendall did not refer to any recommendations he had made to hissuperiors that Shepard should be punished or disciplined or that he had recom-mended Shepard's discharge or that Shepard should not be rehired.At that junc-ture, the completion of direct and cross-examination, the Trial Examiner askedKuykendall whether he had ever recommended to his superior that Shepard beterminated.The witness said that he did so in March at some time after the incidentwhen Shepard had shouted from the top of the incinerator, above, and after theincident, last described, when Shepard was insubordinate to him.The Trial Ex-aminer was not impressed by Kuykendall's credibility on a number of matters andI do not believe that he recommended Shepard's termination as a result of the in-cinerator incident or the insubordination incident or the other incidents of mis-conduct to which he testified.The incinerator has been previously discussed. Suffice-to say at this point that all Kuykendall told Shepard on that occasion was that, ineffect, the remarks should not be repeated, and although the language did notbother Kuykendall it might happen that one of the ladies would overhear suchboisterous and vulgar language. I do not believe the Kuykendall recommended dis-charge because of the foregoing.The insubordination on maintenance work incidentwas handled by Kuykendall without even reporting it to his superiors althoughhe allegedly reported other infractions by Shepard.Brownley, in his testimony.as to why he refused to rehire Shepard did not mention the incinerator or insubor-dination affairs and the inefficiency and misconduct to which he confined his testi-mony related to drinking and Shepard's work as a fireman on the boilers.Nor didBrownley state that Kuykendall, Shepard's immediate foreman, had recommendedthe employee's termination, a factor of some significance to Respondent's position,if in fact Kuykendall had so recommended.5211There is no evidence that any woman heard Shepard's statement or that the assistantto the vice president heard it or that anyone complained about the matter. In niy opinionwhen Kuykendall spoke to Shepard at the time of the incident lie. in effect, told Shepardtowatch his language or the volume or decibel level at which he uttered it.52Kuykendall's testimony about his recommendation may simply mean that he did,sometime in March, recommend Shepard's termination.He did not state the basis of hisrecommendation and his reference to the incinerator and insubordination incidents wasactually in response to a question directed to fixing the geneial time of his recmnnienda-tion and not the exact time or the cause or basis of the recommendation. If Kuykendall'did make a recommendation about Shepard it probably occurred in the period in March1960,when the events with which this report has been concerned were taking place.Although Kuykendall did not state the basis of his recommendation it is reasonable toassume that he would have asserted if he had been asked that the recommendation wasbased on the derelictions of Shepard that he described: sleeping on his shift on one occa-sion in January, under the influence and sleeping on one occasion in February, shoutingfrom the top of the incinerator in February , insubordination about March 1. I do notinterpret Kuykendall's testimony as stating or implying that promptly after the last in-cident he recommended Shepard's dischargeKuykendall did not in fact even report thatincident.If his testimony is taken to mean that immediately after either the incineratorincident or the insubordination he recommended discharge, the Trial Examiner does notcredit such testimony.Nor do I believe that in January or February Kuykendall hadrecommended Shepard's termination.For reasons hereinafter stated, the evidence per-suades me that any supervisory recommendation regarding Shepard's termination had:reference to union activity. AMERICAN CREOSOTING CORPORATION, ETC.17In the course of testimony about Shepard, both Brownley and Kuykendall, aswe have seen, stated that no disciplinary action had been taken at the time of thereported incidents.Thus, Brownley was asked, "Did you take any disciplinaryaction at those times?"He answered, "No, sir."When asked, "Why not," Brown-ley said, "let me explain it this way: We were trying to make an operator out ofhim, treating operator.. "He then said he, Brownley, "cut him [Shepard]back to a fireman."because of his conduct and "another reason was that wehad too many men and we were cutting back-cut some off." This action was about2 weeks prior to March 22, 1960.The evidence shows that a treating operator was a higher paid job than that offireman; it also involved more responsibility since the operator, for whom the fire-man maintained steam in the boilers,was the man who conducted the treating op-eration.It is difficult to understand why Brownley or Kuykendall would in effect,have selected and promoted an inefficient and unreliable fireman to train for a higher-paying and more responsible job 53Evidence, which I credit, convinces me that Shepard was assigned to the jobof apprentice treating operator for only a few days, during which he was doingplumbing and other maintenance tasks, and, because he did not feel that he waslearningmuch about being a treating operator, he asked to return to his job asfireman.54The Trial Examiner does not credit Brownley's testimony that Shepardwas cut back from operator to fireman as a punishment for his misconduct.Nor doI credit Kuykendall, who also sought to convey the impression that Shepard wascut back as a punishment albeit with a slightly different emphasis from that ofBrownley.Kuykendall said that Shepard was not working out as an operator, thathe was not learning the work.As stated, the Trial Examiner credits Shepard thathe worked as an apprentice operator 4 days and then asked to go back as a firemanbecause he was not being given much opportunity to learn the new skill.Shepard'sregular job was that of a fireman.Respondent's counsel asked James Armstrongabout Shepard's "performance as this retort operator."Armstrong's reply was:"You mean could he run it?He could not operate a retort, if that's what youmeanHe wasn't there long enough.In other words,as an apprentice,he wasn'tthere long enough It takes time to operate a retort."The Trial Examiner is per-suaded that the reason management acceded to Shepard's return to his job was, as-Brownley stated,the fact that there were too many employees,and managementwas reducing its personnel.55About the time of Shepard's return to the fireman job, Brownley reduced his per-sonnel and one fireman was terminated.Although there was a lack of work duringthis entire period, and an oversupply of employees,beginning as early as January 1,Shepard was not laid off. In his department another fireman was let go instead ofShepardThis fact is of some significance since at a time of layoff for lack ofwork it would be expected that an inefficient and low caliber employee, as Shepardwas alleged to be, would be terminatedUncontroverted and credited evidence alsoshows that the fireman, who was laid off at the above period in March when Shepardwas retained, was subsequently rehired after Shepard had been terminated withall other employees on March 18Also relevant to Shepard's inefficiency and con-duct as a fireman is the uncontroverted and admitted evidence that during March1960 Shepard had been selected to train and did train a new employee in the workof a fireman.If Shepard was as inefficient in the performance of his work and aslax in his conduct as he is sought to be portrayed,his selection as a teacher and"an indoctrinator of a new employee in March is quite incredible,and, in my opinion,it is inconsistent with Respondent's position.The Trial Examiner does not credit Brownley's generalized testimony that Shep-ard's alleged inefficiency and misconduct continued to the time of his termination.He admittedly took no disciplinary action on such conduct.Brownley testified tono firsthand knowledge of Shepard's work or of his conductShepard's foreman,Kuykendall,reported to Brownley at the time, as we have seen,that on one shift-in January,James Armstrong told him he had to awaken Shepard several times.63This observation is not affected by Brownley's testimony that he wished to trainanother operator or operators because of a desire to eliminate overtime among the existingoperators64 James Armstrong testified that Shepard worked with him 2 nights as an apprenticeoperatorm Brownley gave this as one of the reasons for Shepard's return to his fireman job-although also stating that it was because of Shepard's conductThe latter assertion hasbeen rejected by the Trial Examiner in the light of the evidence aforementioned. Thatwork wasslack in the plant during this period is admitted and is undisputed. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDThe other occasion on which Kuykendall had reported was in February whenShepard came to work under the influence and was sleeping.No disciplinary meas-ures had been taken on either occasion.The incinerator incident was in Februaryand it does not appear that Brownley was aware of that but if he was, the TrialExaminer's appraisal of that affair has been previously stated.The insubordinationincident aboutMarch 1 was not reported by Kuykendall.The delineation ofShepard, as highly inefficient and as a repository of misconduct and bad habits, bothbefore and after the time and the fact that he was assigned to train a new firemanand was retained in a period of layoff in preference to another fireman, who appar-ently had no such deficiencies and who was subsequently rehired after March 18,is, inmy opinion, unconvincing. If Brownley knew, both before and after the fac-tors referred to in the preceding sentence, that Shepard was and continued as noth-ing but a wholly undesirable employee, the failure to terminate him or even todiscipline him in a period of slack business is very difficult to understand.56Membership or activity in a union affords an employee no immunity from ter-mination.The Trial Examiner is cognizant that an inefficient employee may seekto protect himself from his just deserts by recourse to unionism.It is also apparentthat the existence of a legitimate reason for terminating an employee is not disposi-tive of the issue of the reason why he was actually terminated.The Trial Examiner is of the opinion that Shepard was not a paragon as an em-ployee.While some of the testimony about Shepard was delivered with a broaderbrush than the specific details were shown to warrant, it is my opinion that Shepardon several occasion did come to work under the influence. I do not find that hecommonly did this.When he was under the influence his condition did not requirethat he be sent home or disciplined although it was stated that it was managementpolicy to send home a man whenever he was under the influence.I also find thatShepard slept on the job although here again not as frequently as some witnessesindicated.There is no showing that Shepard's sleeping resulted in any damage orloss of materials or necessitated a retreating.This fact may explain why Shepardwas not disciplined for his derelictions.But, in my opinion,neither Shepard norany of the other employees who worked under the influence or who slept duringhours, was acting properly.Such actions clearly could have provided reasons fordischarge.The important consideration,inmy opinion, is that the plant manage-ment did not consider that Shepard's conduct warranted either discipline or dischargein the entire period duringwhichhis inefficiency and misconduct occurred.Hewas in fact not laid off although work was slack and another fireman was terminatedand Shepard was retained.Shepard also was selected to instruct and did instructa new employee in the very duties of a fireman for which he was, according toRespondent's position,so poorly qualified in all respects.The Trial Examiner is notpersuaded that the desire to secure the best available complement of employees forthe operation of the plant after March 22 explains the reversal that the local plantmanagement made in its attitude toward Shepard. I believe that management wasalways interested in having efficient employees, including the period prior to theshutdown.This is particularly true because during that period work was slack, theplant was admittedly losing money,and there was no reason for retaining Shepardif the plant would have been better off without him and if better firemen wereavailable.The advertisement that Brownley placed in the local Brunswick paperon March 18 was addressed and drew upon the same local labor market that wasalways available to Brownley and from which he had drawn his employees bothbefore and after March 18.Moreover, after Shepard was terminated Respondentdid not replace him with a new and demonstrably superior firemanThe fireman,who had previously been laid off when Shepard was retained and who was the firemanwho had been trained by Shepard, was rehired after March 18 while Shepard wasterminated.The reason for the reversal of management's attitude toward Shepardis to be found in the fact that during the period of March 10 to 18, the plant man-agement, as we have seen,engaged in a very strong antiunion campaign.While therehad been some antiunionism prior to this period, the tempo and intensity wasstepped up during this period shortly before the anticipated Board election. Shepardhad spoken openly of his belief in the union cause.On March 10 or 11 Shepard'sforeman, Kuykendall, pointedly warned him that rehiring after the sale of the plantwas dependent upon the union being killed among the plant employees. Shepardmade his position very clear on that occasion when he told Kuykendall that he wouldstick with the Union and that the Union would get one vote even if his was the onlyeeThe Trial Examiner perceives no room for ascribing this inaction to any sentimentalitythat an employer might feel toward an employee of many years' service. Shepard hadonly worked for the employer for about 8 months. AMERICAN CREOSOTING CORPORATION, ETC.177vote.Kuykendall then said,"I'm just trying to warn you for your own benefit..."If Shepard had heeded his foreman and had foresworn the Union,it is my opinionthat he would not have been terminated.Such was the import of Kuykendall'sstatement but 'Shepard ignored the warning and made his prounion sentimentsmanifest 5'+The TrialExaminer does not credit Brownley's testimony that he did not knowabout the union activity ofanyindividual employee.Brownley stated that althoughhe had told his supervisors to find out whatever they could about the Union at theplant and although he received several reports,no report referred,to any individualemployee.The TrialExaminer is not persuaded that the reports received byBrownley were general reports that the Union is doing well or is not doing so well.It is my opinion that Shepard was known by Brownley to be active in the Union;it is also my opinion that Kuykendall gave Shepard a final warning that rehiringwas dependent on killing the Union and Shepard rejected the warning and affirmedhis unionism.I find that Shepard was terminated for the foregoing reasons andthat the local management of Respondent did so because it was opposed to unionactivity among the employees and opposed to the possibility of union organizationof the plant.The termination of Shepard is accordingly found to be violative ofSection 8 (a)( 1 ) and (3) of the Act.F. The failure to rehire CooksCooks had worked at the plant since 1946.He testified credibly, when askedwhat type of work he did, that he worked anywhere in the plant, "retort, motorman,switchman, changed the valves, railroad, pole yard, on cranes, anywhere."He signeda union card in November 1959, and passed out some union cards away from theplant.There is no evidence that his supervisors were aware of the aforementionedactivity.Cooks attended the first union meeting in December 1959, and he attendedthe union meeting on March 17, 1960.He stated that there were three employeespresent at the last mentioned meeting, himself, Bennett, and Bailey.The TrialExaminer has previously found that on March 17 Weathers and Kuykendall relievedBailey from his shift and replaced him with James Armstrong.Weathers informedArmstrong and Shepard, who was working as fireman with Bailey and later withArmstrong, that Bailey was being relieved from his night shift in order that hecould take inventory the following day. In fact, Bailey did not take inventory thefollowing day.He had been instructed by Kuykendall to attend the union meetingon March 17 and to report to management the names of those employees whoattended the meeting.Having received the foregoing instructions from his super-visor and having stated to his supervisor that he, Bailey, understood what he wassupposed to do, and there being credible evidence that Bailey did attend the union64Weathers had testified that whenever he was near Shepard in the plant the latterhastenedto assureWeathers that he was not active in the Union and that he, Shepard,could not furnish any information about the Union.Weathers was askedQ.How did this come up?A Well, I think he had a guilt complex more than anything elseHe felt that Irealized that he was active in the union work and that he had a fright of it for somereason, of course he shouldn't have. I don't think I ever questioned him about hisconnection with the Union.He volunteered the information.He wanted me to havefaith in him as a company worker and not working with the Union in any way.Although Respondent's knowledge of Shepard's unionism is clear enough through Kuyken-dall,Weathers' foregoing testimony indicates that Weathers realized that Shepard wasactive in the UnionWeathers testified that Shepard has no reason to be apprehensiveaboutWeathers' knowledge.Even if Weathers had not otherwise known of Shepard'sunion activity, it would seem that Shepard's protestations of innocence would have beena case of protesting too much and was unconvincing to WeathersWeathers' diagnosis ofShepard as having a guilt complex about his unionism and being apprehensive on thatscore is of some interestIt is to be noted that the ascribed feeling of guilt and theattendant apprehension related solely to union activityThere was no guilt complex orapprehension about being an inefficient employee. If, as Weathers Indicates, Shepard wastrying to save his job by giving Weathers assurances about himself, it is noted th-t theassurances were in terms of playing down his union activity and not in terms of tellingWeathers that he would improve his job performanceAn employee trying to protecthimself gives his employer assurances or excuses relating to the particular area in whichhe is vulnerable.Under these circumstances the employee has no reason to ignore anyarea in which he has any reason to believe himself vulnerable.597254-,61-vol.130--13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting a few hours after he received his instructions,there is a presumption,albeitrebuttable, that Bailey did report that Cooks and Bennett attended the meeting.TheTrial Examiner finds no evidence to rebut the aforementioned presumption andtherefore finds that Bailey attended the meeting and reported the names of thosepresent pursuant to his supervisor's instructions 58Brownley testified that the reason Cooks was not rehired was because he couldnot get along with people, including Brownley, and his foreman had complainedabout Cooks "being inefficient and not wanting to work, talking so much . . ., hedidn't do the work and there was an exceptionally lot of talk . . ., insubordina-tion."Cooks' foreman, McVeigh, did not testify nor did any other supervisorexcept Brownley testify about Cooks' work or conduct.There is no evidence thatCooks received any warnings or was disciplined other than the fact that, accordingto Brownley, 3 or 4 months before the terminations in March Cooks was takenoff his work as switchman on a motor because "he was fussing with the other employ-ees" and placed on track work and yard work. Brownley said Cooks' foreman stillcomplained that he "couldn't get the work done."On cross-examination Cooks was asked whether he did not have some troublewith an employee named McDowell as a result of which Cooks was transferred.Cooks denied having trouble with McDowell.He said he was transferred whenKuykendall said to him, "Cooks, you know more about the railroad than anybodyelse, you and Pee Wee-you will be assigned to the railroad to maintain this workbecause we're going to keep someone on that railroad at all times, because we can'tgo on the track for wrecking and jacking up all night long." The foregoing was notcontroverted by Kuykendall in his testimony. It also appears that Cooks had hadabout 11 years of experience on the railroad, a fact consistent with the foregoingreasons for his transfer.Cooks testified that he had no trouble with anyone in theplant.He denied that he argued with his supervisors or that Brownley had evertold him to stop talking back to his supervisors.There is no testimony of Brownleythat he had reprimanded Cooks or warned him. The Trial Examiner credits Cook asto the reason for his transfer as described above.Also, as mentioned previously,neither his foreman nor any other supervisor, who was presumably closer thanBrownley to Cooks' work and conduct on the job, testified to any trouble with him.59It is my opinion that Brownley, the plant manager, would not have tolerated anyinsubordination or trouble directed to himself from one in Cooks' position, asBrownley stated and implied.60 I believe that Cooks would have been dischargedlong since if such had been the fact since neither his job status nor the ethnologicalfactor would indicate otherwise.Aside from Brownley's generalized statement thatCooks did not get along with Brownley and others, the only convincing evidencethat the record discloses that might be the "failure to get along" was the fact thatCooks testified that the equipmen on the railroad was inadequate.Cooks said, "Hita spike and it'd keep right on through the tie, but we did the best we could." Cookssaid he had told Brownley, Weathers, McDowell, and Kuykendall about the problem.Cooks had had 11 years' railroad experience and as a 14-year employee he evidentlyrealized the problem and was conscientious enough to mention it to his superiors totry to correct it.Cooks was told on these occasions to make do with the equipmentprovided.He stated credibly, I believe, that he did not argue and simply told themabout the needs, "See something need to be done, I had to ask for the material. Icouldn't get the material.Well, I'd go ahead." 61The Trial Examiner fails to seewhy Cooks, after calling a deficiency to his superiors' attention and thereby puttinghimself in the clear, would have had any reason to argue with his superiors or whyhe would have wished to jeopardize his job thereby.A man who has been 14 years68 "Every rule of presumption is based on experience in the probative value of some onefact or set of facts Inducing belief in the other fact."Wigmore's Code of Evidence,3d ed , ¢ 2882, p. 505.The Trial Examiner is also of the opinion that 'his aforementioned conclusion is a validone whether the set of facts described is used in terms of presumption or of inference69Both as to Shepard and Bennett, the other two alleged discriminatees,i Respondentoffered specific testimony of immediate foremen or other supervisors.60Neither Shepard nor Bennett had any direct or personal trouble with Brownley him-self and there is no indication that such would have been tolerated.61The then owner of the plant, according to Brownley, had been losing money duringthe latter period of its operation and Brownley believed that the parent company wasnot too interested in operating a creosoting plant, being primarily interested in the timberholdings that it had acquired with the plantThe then owner was interested in cuttingdown expenses including the elimination of overtime, and it is not unlikely that it wasnot anxious to invest in new equipment for the railroad segment of the plant operation. AMERICAN CREOSOTING CORPORATION, ETC.179with an employer is presumably interested in holding his job and knows enough torealize that insubordination to the plant manager and other superiors is a veryunwise course of action.This is particularly true when the subject matter involvesno personal advantage to the employee; it was probably as easy, perhaps easier,for Cooks to drive a spike into a rotted railroad tie as into a good one.62In assessing Cooks as a witness the Trial Examiner believed him to be honest andcandid.Aside from his demeanor I also found that in his testimony he did not seekto build a case for himself by ascribing illegal statements or conduct to the Companyalthough he of course was in the position of one claiming to have been illegallyterminated.Itwas my impression that he told the facts as he knew them.Theoccasion to which he testified that any supervisor mentioned the Union to him waswhen Weathers was posting an election notice in or near the colored restroom in theplant.Weathers said there was going to be a vote, the Union was trying to come inbut he did not want a union in the plant.Weathers said that everyone was goingto be discharged but that they would all be rehired by the new company.Weatherstestified that he was posting a notice in the restroom and that he told Cooks andanother employee who were present and who had expressed concern about their jobsthat they had nothing to worry about. In crediting Cooks about the foregoing theTrial Examiner found no basic conflict in the two versions.Also,Weathers hadadmitted in his testimony that he did not want a union in the plant and I believeCooks, that Weathers so stated in referring to the notice and the election.There was,inmy opinion,nothing illegal in this expression of opinion or pointof view byWeathers to Cooks and although Cooks was questioned several times about thisconversation he did not seek to exaggerate the situation or to ascribe a strongerremark about the Union to Weathers.Regarding his interview for rehiring byRespondent on March 21 or 22, Cooks testified several times that McLeod told himthat the Company had two other plants and that they did not have a unionCooksdid not seek to say that McLeod madea strongerremark about not operating witha union and the Trial Examiner credits him.63Although the General Counsel, byamendment at the hearing, alleged that McLeod's statement to Cooks was violativeof Section 8(a) (1) of the Act, the Trial Examiner does not agree and recommendsdismissal of this allegation.A further indication of Cooks' truthful and factualtestimony was his account of the March 17 union meeting. In sum, he simply testi-fied that the meeting was attended by three employees, Bailey, Cooks, and Bennett.There was no effort to embroider this incident with facts that might appear helpfulto himself in the light of Bailey's role at the meeting.While Cooks did not know atthe time of the meeting that Bailey was present as an informer for management, itseems unlikely that by the time of the hearing Cooks was wholly unaware of whatat least was attributed to or suspected about Bailey. In any event, Cooks did notseek to say that Bailey acted suspiciously or had a notebook or made notes or didanything out of the ordinary, all of which might have tempted an unscrupulous wit-ness if he was in Cooks' position.Although Cooks testified that he had passed outunion cards to other employees he stated that he did this in town, away from theplant.He did not say that any supervisor was present during the aforementionedactivity nor did he seek to show that any supervisor was aware of such activity.Telling the truth under oath may merit no particular accolade but at least the TrialExaminer was impressed that Cooks was an honest witness.Cooks was absent from work from March 14 to thetime of the shutdown.Hetestified that he had pneumonia and was under a doctor's care.Brownley under-stood that Cooks was absent because of illness.Cooks was well enough to attendthe union meeting of March 17 and to visit several employees at their homes justprior to that meeting.He came to the plant the following day, March 18, to pickup his 1 day's pay for the week.Cooks' absence had nothing to do with Respond-ent's failure to rehire him.Brownley said that as to Cooks' absence,"I did notconsider it any differently than I would any other man who is staying out. Iconsidered Cooks' application for employment."When Cooks came to the plant on March 18, Brownley told him to come backand fill out an application for the new company.Cooks returned Monday or Tues-62Contrast a situation where an employer assigns a man to an unfamiliar job that ishighly disagreeable.Employees under such circumstances may manifest an insubordinateattitude.But Cooks was an experienced railroad hand of 11 years and there appears tohave been to him nothing difficult or disagreeable about such work.esCooks'testimony was carefully considered in evaluating the testimony of other wit-nesses as to what McLeod said during the course of the interviewsThe Trial Examineri`ut the opinion that McLeod's statements were not identical to all applicants, and credi-bilitywas resolved as it appeared to the Trial Examiner with regard to the respectivewitnesses 180DECISIONSOF NATIONALLABOR RELATIONS BOARDday and was interviewed by McLeod who filled out Cooks' applicaton.Cooks'uncontroverted testimony is that McLeod told him, did he know he was beingemployed for a 30-day trial period.McLeod also, as described above, told Cooksthat the Company had two other plants and that those plants did not operate witha union.Cooks reported for work the first day of the new company's operation,Wednesday, March 23.As he was passing the office, Brownley saw him and saidtoWeathers and McLeod, "Have y'all approved Cooks' application?" and they said,"No."This was the terminaton of Cooks.The Trial Examiner has considered the reasons advanced by Respondent for thetermination of Cooks and the evidence relating thereto.The alleged inefficiencyand misconduct that Respondent attributed to Cooks, an employee of 14 years'service, was unconvincing to the Trial Examiner both from the standpoint of proofand also from the standpoint of it being the real reason for Cooks' termination.TheTrial Examiner is persuaded and finds that management's surveillance of the March17 union meeting by means of an informer is indicative of management's hostilitytoward the union movement in the plant and of management's concern with ascer-taining the identity of the union nucleus among the employees.While Cooks andBennett may not have been the core of union loyalists in the plant and while man-agement may not previously have known of their unionism, their presence at thelast union meeting before the shutdown and shortly before the time when an electionwould have been held pursuant to the Board's order of February 29, could notfail to impress management of their strong union adherence.On the eve of thedischarge of all employees of the old company and the inevitable uncertainty ofrehiring by the new employer, those employees who attended the meeting wouldcertainly appear to be outstandingly loyal to the Union.This the more so sincemanagement had previously made known its attitude toward union organization ofthe plant.Weathers, the assistant plant superintendent, and Foreman Kuykendallwere directly involved in the surveillance of the aforesaid union meeting.Weathers,as the evidence shows, played an important if not a decisive role in the matter ofnot rehiring Cooks.On March 21 or 22, when McLeod interviewed Cooksand took his application, there was no indication that Cooks would not berehired.64Consistent with what had occurred, Cooks reported for work on March23, the first day of the new operation.When Brownley saw Cooks he askedWeathers and McLeod if they had approved Cooks' application and they saidno.While Brownley as plant manager had the final word on rehiring, it is apparentfrom the foregoing that in the case of Cooks, at least, Weathers made the realif not the formal decision.65The Trial Examiner is convinced and finds on all theevidence that Cooks was terminated because the fact of his attendance at the March17 union meeting showed, or was believed by Respondent to show, that his loyaltyto the Union was very strong and that his sentiments were diametrically oppositeto those that Respondent was seeking to inculcate in its employees seThe Re-spondent's failure to rehire Cooks is found to have violated Section 8(a) (1) and (3)of the Act.G. The failure to rehire BennettBennett had worked at the Brunswick plant since 1956.He performed generallabor work although he described his work in the yard as skilled since it involvedhooking poles to a crane preliminary to the crane operator's hoisting the material.In the latter part of his employment, Bennett while working in the black pole yardhad an argument with the crane operator.According to Bennett, while they were04 In the case of other employees, they were told on March 21 or 22 that if they did notreceive a white slip with their paycheck on March 21 or 22, this would mean they werenot rehired.This announcement took place subsequent to interviews and processing ofapplications by McLeodCooks had received his pay the preceding Friday, apparentlybecause he had been absent because of illness for most of the week65WVeathers of course knew the old employee applicants such as CooksHe probablyalso knew of Cooks' attendance at the union meetingMcLeod as a new man was notfamiliar with individual employeesMcLeod was familiar with the new company's policies,including at least the fact that the new company did not operate with a union at any ofits plants and believed that it was better for all concerned to operate a plant without aunion.eaThe paucity of attendance at the meeting made Cooks' attendance the more outstand-ing.Whether the small attendance indicated that the union movement was thwarted bymanagement, or that it was dormant, or that the employees had had a change of senti-ment, Cooks and Bennett would appear to be the apple or apples that might potentiallycontaminate the whole barrel by the time of an election. Shepard, of course, as manage-ment knew, was working on the night shift on the night of the union meeting. AMERICAN CREOSOTING CORPORATION, ETC.181in the process of stacking poles, the crane operator held thepolestoo high andBennett could not steady them. The crane operator wanted Bennett to stand on thetruck in order to manage the poles and Bennett refused. The crane operator reportedthematter to the foreman and Bennett was transferred to the white pole yard.Bennett said that the foregoing was the only dispute he had while employed by theCompany.Bennett testified that he had signed a union card and had distributedabout 20 such cards.There is no evidence that any supervisor was aware of thisactivity.Bennett attended the union meeting on March 17 at which Cooks andBailey were present.He testified that the only supervisor who spoke to him aboutthe Union was his foreman, Logue. Logue, according to Bennett, asked him, whatdid he think about the Union. Bennett said it was "all right, because if all, becauseif all the fellows would go for it."This conversation, as the Trial Examiner under-stands his testimony, was after the March 17 meeting.67After his termination onMarch 18, Bennett applied for rehiring.On March 21, when he received hispay-check, Brownley announced to all those present that those who had received a whiteslipwith their check were rehired and the others could leave.Bennett did notreceive a white slip.Brownley testified that Bennett was not rehired because he could not get alongwith people.He said that Bennett had been transferred from the black pole yardto the white pole yard because of this. In the white pole yard, Logue, his foreman,complained to Brownley that he could not get the work out of Bennett. Logue, whoimpressed the Trial Examiner as a credible witness, testified that he was in chargeof running the yard from November 1959 to March 1960.He stated that duringthe last 6 or 8 weeks Bennett was under his direct supervision.Logue said thatBennett had been transferred to his supervision because the people in the blackpole yard could not get along with him. Logue said that personally he did not haveany trouble with Bennett and that as long as Logue was immediately present whenBennett was working he performed his work satisfactorily.The trouble arose whenLogue was not right on the spot and at such times Bennett would not do what thecrane operator or anybody else would tell him. Logue said he had had many com-plaints from Bennett's crane operator, such as, if the operator asked Bennett tostraighten a pole or anything of that kind, Bennett just cursed him out.Logue saidhe had told Bennett that he would have to listen to the crane operator and thatLogue could not stay around working with him personally. Logue testified that theonly occasion when any employee mentioned the Union to him was when employeesNewkirk and Wasone referred to the subject.Logue said he told them he knewnothing about it adding, when testifying, "In fact, I just knew nothing about it."Logue said he never had a discussion with Bennett about the Union and never heardhim mention the subject.As stated, the Trial Examiner believed Logue to be a credible witness and creditshis aforementioned testimony. iI find that Bennett, as he admitted, and as Brownleyand Logue testified, was transferred from the black pole yard to the white pole yardbecause of refusal to follow the crane operator's instructions and because of Bennett'sargument with the operator. It is also found that the same type of uncooperative-nesscontinued in the white pole yard except when Foreman Logue was personallydirecting Bennett.The Trial Examiner views Bennett's transfer as disciplinary actiontaken by Brownley.The Trial Examiner is of the opinion that there is convincingevidence that Bennett persisted in his uncooperative attitude during the latter periodof his employment although it is apparent that his work required him, in the Em-ployer's view, to work with and in cooperation with the crane operator.Thepersonal presence of Foreman Logue at all times could not reasonably be expectedand an employee who worked satisfactorily only under the foreman's eye couldreasonably be regarded as expendable. It is my opinion that Bennett was so regardedby Brownley.Bennett's presence at the March 17 union meeting was, as I have found, knowntomanagement.The animus of management toward union activity has been de-scribed previously and in connection with Cooks the Trial Examiner has set forthhis view that the two employees, Cooks and Bennett, who attended the meeting, werethereby marked as hard core union adherents and thus undesirable employees fromthe standpoint of management.While Bennett might well have been terminatedbecause of his attendance at the meeting, even absent serious faults as an employee,I find that management's prior disciplinary action and the convincing proof ofe7The conversationis asfollows :Q Do you recall when he asked you that'A. Yes, sir.That was at the same meeting-I went to the Union Hall,the lastunion meeting.He asked me what did I think about it. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDBennett's continuing derelictions known to management and reported by Logue toBrownley, as Brownley credibly testified, was the reason for Bennett's termination.68It is my view thatBennett'sinabilityor unwillingnesstowork cooperatively witheither the crane operator in the black pole yard or with the crane operator in thewhite pole yard so seriously impaired his usefulnessas anemployee that he wouldhave been terminated at the time the plant was being restaffed irrespective of hisattendance at the union meeting.The Trial Examiner is unable to conclude thatbut for Bennett's attendance at the meeting he would not have been terminated. Theevidence convinces me otherwise. It is therefore recommended that the allegationof the complaint with respect to Bennett be dismissed.69IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with its business operations described in section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that Respondent has engagedin certainunfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.In connection with the case of employee Shepard, Respondent at the hearingproposed to develop evidence relating to Shepard's employment subsequent to histerminationat the Brunswick plant, "the same going to his honesty in the handlingof funds and truck repair orders for the Seven-Up Bottling Company, the samewhich would show that Mr. Shepard has embezzled some money from the company,and that because of said embezzlement the Trial Examiner would not be justified inordering any employer to reinstate this man to his employment."There was noassertion that there had been an indictment or conviction of Shepard for embezzle-ment.The General Counsel stated that it was his knowledge that Shepard waspresently employed by the Seven-Up Bottling Company and was able to testify onlyby securing a substitute to temporarily take his placeThe Trial Examiner excluded such a proposed line of evidence on the groundthat it would unduly enlarge the scope of the hearing and stated that the proposedmatter could be raised more appropriately at some compliance stage of the pro-ceeding.Itwas and is the Trial Examiner'sopinionthat the issue before him wasthe termination of Shepard on March 21, 1960. Shepard's alleged embezzlementat a subsequent date and while working for another employer would involve acollateral proceeding of a criminal nature that potentially would entail the exam-inationand cross-examination of officials or supervisors of another employer, aswell as testimony of rank-and-file employees, customers, and others.There was noindicationfrom Respondent that anadmissionof embezzlement was expected fromShepard and the Trial Examiner discerned nothing in the General Counsel's asser-tion that indicated that the proposed matter would be conceded or that it would beestablished by anything but full litigation of the matter, which of course would benecessaryas a matterof right to all concerned.The Trial Examiner observed thereaction of Shepard, who was at the time still on the witness stand, to the state-esBrownley, as we have seen, stated,inter ilia,that Bennett's foreman could not getthe work out of him This was,the import of Logue's testimony-that Bennett could notwork harmoniously with the crane operator and refused to cooperate with the operator.Such a condition resulted in a situation where the only way Logue could get the workout of Bennett was to stand over him constantly, an intolerable situation00Without recounting it at this point the Trial Examiner has considered the evidence ofevents between Bennett's termination and the time of the hearing. This evidence has notaltered my conclusionThe Trial Examiner in connection with his consideration of the entire case was cog-nizant that five or seven other former employees had not been rehired by Respondent.Aside from Brownley's testimony that his action was prompted by efficiency considerationsthere was no basis of comparison between the reasons for such terminations and theterminations alleged in the complaintWhen asked, the only example given by Brownleywas that of an employee whose wages were garnisheed so many times that Brownleypersonally was tired of going to the courthouse so frequently in connection therewith.Whether or not these other employees were members of the Union, or active in the Union,ni hether management knew such facts, -n hether their deficiencies as employees were greateror less than those of the instant complaints, the record does not show AMERICAN CREOSOTING CORPORATION, ETC.183ment of Respondent's counsel and was confirmed in his appraisal that extensivelitigation of the issue would be involved.Although the record reflects Shepard's re-action in a very limited way, it was necessary for the Trial Examiner to restrain thewitness from launching into the subject with some feeling. In sum, it was the TrialExaminer's judgment that the essentially collateral matter of embezzlement mightwell have led to an extensive and protracted litigation of its own at a time when nodetermination had been made either tentatively or otherwise on the question ofwhether reinstatement of Shepard would be involved.The question of remedy is properly cognizable at the hearing in chief.But, asstated, the Trial Examiner was not prepared to litigate the allegation of embezzle-ment under the circumstances described.There are instances where misconduct,including misconduct that may involve a civil or criminal offense, e.g., assault andbattery, is litigated at a Board hearing even though the misconduct may have takenplace subsequent to the alleged illegal discharge of the employee.Thus, in a strikesituation, a striker may have been discharged for participation in a valid strike butmay be denied reinstatement because it was established at the hearing that he sub-sequently engaged in misconduct as a striker that disqualified him for reinstate-ment.A slight variation of the foregoing would be found where, upon terminationof a valid strike, a striker not previously discharged, is denied reinstatement byreason of proof that he had disqualified himself by misconduct during the course ofthe strike.The distinction between the foregoing situations and that which was presented inthe instant case is that the strike and all its circumstances, including misconduct onthe picket line as related to the strike, was part of theres gestaeprincipally litigatedat the Board hearing and involving the same employer. In some situations the postdischarge conduct relating to the strike may be the principal issue although theissuemay have been framed within terms of the original discharge that precipitatedthe strike.Theres gestaeinvolved in the present proceeding was the legality ofShepard's termination and Respondent's failure to rehire him on March 21, 1960.It is my opinion that what Shepard may have done at a later date, when workingfor a different employer, on a matter unrelated to the unfair labor practice litigated,was not part of theres gestaeor issue before the Trial Examiner and to have madeit such under the circumstances would not have effectuated the purposes of the Act.The Trial Examiner recommends the customary remedial action of an offer ofreinstatement and backpay with respect to Shepard. Such action is necessary inorder to wipe the slate clean and to place the discriminatee in the position he wouldhave occupied but for discrimination against him.The Act is concerned with publicrights and in my opinion the right of reinstatement of Shepard at Respondent's plant,arising as it does out of Respondent's illegal discrimination, should not be affectedby any alleged subsequent misconduct by Shepard when working for a differentemployer under circumstances wholly unrelated to the events and issues at Re-spondent's plantThe purposes of the Act to protect and to vindicate the freeexercise of employee rights to engage in or to refrain from engaging in unionactivitywithout reprisal should not be made subject to defeasance by some sub-sequent act of unrelated misconduct by the particular employee involved.To do so,inmy opinion, would place undue emphasis on the individual's private interest inand right to reinstatement and would subordinate and leave wholly unremedied thepublic rights with which the Act is primarily concerned.Although the Trial Examiner recommends the aforedescribed remedial action byRespondent with respect to Shepard,70 it is recognized that an employer is not pre-cluded from discharging or otherwise disciplining employees for reasons other thantheir union or concerted activities.After having remedied its unfair labor practicesin the recommended manner and the policies of the Act having thus been effectuated,Respondent would be free to take such action as it deemed appropriate for reasonsother than the protectedunionactivity of the employee.The time sequence, in myopinion, would not be determinative.The important aspect is that the customaryoffer of reinstatement with backpay be made in the usual manner. This would in-clude offering the discriminatee a reasonable opportunity to accept or to declinethe offer, with such backpay as might be due, to be computed from the date of theoriginal discrimination to the date of the aforesaid offer.Having-remedied the unfair labor practice, the Respondent, if it thereupon orthereafter discharged the one-time discriminatee on the asserted ground that sub-sequent to the original discharge the individual in question had elsewhere committed"Cooks has not been referred to since his case involves none of the aspects that Re-spondent has raised regarding ShepardThe customary remedial action as to Cooks isrecommended 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDan embezzlement or some other act disqualifying him as an acceptable employee,would be in the position of any respondent claiming that it had complied with therecommended order of the Trial Examiner or the order of the Board. Presumably,if the General Counsel was satisfied that there had been compliance that would bethe end of the matter. On the other hand, if the General Counsel was of the opinionthat the evidence showed that in fact the employee in question had not committedthe alleged embezzlement or other disqualifying act he could take the position thatthere had been no compliance. Such a position would be comparable to any situa-tion where an employer offers reinstatement and then straightway discharges theemployee under circumstances that might convince the General Counsel that thereinstatement was no more than a sham and was not the bona fide remedial actionrequired.71In any event, any issue as to whether or not there had been complianceby Respondent with the recommended order or order would be litigable in a com-pliance proceeding.Briefly summarized, it is the Trial Examiner's opinion that, procedurally, the issueof whether or not Shepard, after his termination by Respondent, subsequently, whileworking for another employer under circumstances wholly unrelated to the eventsor actions of himself and Respondent at the latter's plant, committed an embezzle-ment, was a collateral issue and not properly or appropriately litigable at the hearingin chief before the Trial Examiner; the policies of the Act and the rights of the em-ployer would both be effectuated and protected by confining the issue of the allegedsubsequent embezzlement to the compliance stage, if such might occur.Upon the basis of the foregoing findings of fact and conclusions, and upon theentire record in the case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Through threats, interrogation, and surveillance, as found in section III, above,in the period commencing on March 13, 1960, and thereafter, Respondent GeorgiaCreosoting Corporation has interfered with, restrained, and coerced employees inthe exercise of rights guaranteed in Section 7 of the Act and has thereby engaged inunfair labor practices within the meaning of Section 8(a)(1) of the Act.2.By refusing to hire or rehire employees Alva Lee Shepard and Ozie Lee Cookson or about March 21, and 23, 1960, respectively, for the employment period com-mencing March 23, 1960, Respondent has discriminated in regard to their hire andtenure and conditions of employment, thereby discouraging membership in a labororganization or in concerted activity, and has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.3.Respondent has not engaged in unfair labor practices by its refusal to hire orrehire employee Lamar L. Bennett.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]n The Issue of guilt or innocence of the alleged embezzlement would not necessarily bethe sole compliance issue, e.g, there might be evidence that other employees with knownrecords of offenses were employed.Combustion Engineering, Inc.andNorman Markus, Thomas M.O'Connor, Andrew FindleyInternational Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers,LocalNo. 83,AFL-CIOandThomas M. O'Connor,Norman Markus,Andrew Findley.CasesNos. 17-CA-1426, 17-CA-1147, 17-CA-1428, 17-CB-?16T17-CB-217, and 17-CB-9218.February 13, 1961DECISION AND ORDEROn November 10, 1959, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding that the130 NLRB No. 24.